




--------------------------------------------------------------------------------

Exhibit 10.1





[image0.jpg]
 
 
CREDIT AGREEMENT
 
 
dated as of
 
 
August 7, 2019
 
 
among
 
 
FRANKLIN COVEY CO.
a Utah corporation
THE OTHER LOAN PARTIES PARTY HERETO
 
and
 
JPMORGAN CHASE BANK, N.A.
 
 
 













--------------------------------------------------------------------------------



TABLE OF CONTENTS





 
Article I DEFINITIONS
1
 
Section 1.01
Defined Terms
1
 
Section 1.02
Classification of Loans and Borrowings
19
 
Section 1.03
Terms Generally
20
 
Section 1.04
Accounting Terms; GAAP
20
 
Section 1.05
Interest Rates; LIBOR Notification
20
 
Section 1.06
Intentionally Omitted
21
 
Section 1.07
Status of Obligations
21
 
Article II THE CREDITS
21
 
Section 2.01
Commitments
21
 
Section 2.02
Loans and Borrowings
21
 
Section 2.03
Borrowing Procedures; Requests for Borrowings
22
 
Section 2.04
Letters of Credit
23
 
Section 2.05
Funding of Borrowings
26
 
Section 2.06
Interest Elections
26
 
Section 2.07
Termination of Commitment
27
 
Section 2.08
Repayment and Amortization of Loans; Evidence of Debt
27
 
Section 2.09
Prepayment of Loans
28
 
Section 2.10
Fees
29
 
Section 2.11
Interest
30
 
Section 2.12
Alternate Rate of Interest; Illegality
30
 
Section 2.13
Increased Costs
31
 
Section 2.14
Break Funding Payments
33
 
Section 2.15
Withholding of Taxes; Gross-Up
33

















i

--------------------------------------------------------------------------------




 
Section 2.16
Payments Generally; Allocation of Proceeds
34
 
Section 2.17
Returned Payments
36
 
Article III REPRESENTATIONS AND WARRANTIES
36
 
Section 3.01
Organization; Powers
36
 
Section 3.02
Authorization; Enforceability
36
 
Section 3.03
Governmental Approvals; No Conflicts
36
 
Section 3.04
Financial Condition; No Material Adverse Change
36
 
Section 3.05
Properties
37
 
Section 3.06
Litigation and Environmental Matters
37
 
Section 3.07
Compliance with Laws and Agreements; No Default
37
 
Section 3.08
Investment Company Status
37
 
Section 3.09
Taxes
38
 
Section 3.10
ERISA
38
 
Section 3.11
Disclosure
38
 
Section 3.12
Material Agreements
38
 
Section 3.13
Solvency
38
 
Section 3.14
Insurance
39
 
Section 3.15
Capitalization and Subsidiaries
39
 
Section 3.16
Security Interest in Collateral
39
 
Section 3.17
Employment Matters
39
 
Section 3.18
Margin Regulations
39
 
Section 3.19
Use of Proceeds
39
 
Section 3.20
No Burdensome Restrictions
39
 
Section 3.21
Anti-Corruption Laws and Sanctions
39
 
Section 3.22
Plan Assets; Prohibited Transactions
40














ii

--------------------------------------------------------------------------------




 
Section 3.23
Affiliate Transactions
40
 
Section 3.24
Existing Letters of Credit
40
 
Article IV Conditions
 
40
 
Section 4.01
Effective Date
40
 
Section 4.02
Each Credit Event
42
 
Article V Affirmative Covenants
43
 
Section 5.01
Financial Statements; Other Information
43
 
Section 5.02
Notices of Material Events
45
 
Section 5.03
Existence; Conduct of Business
45
 
Section 5.04
Payment of Obligations
46
 
Section 5.05
Maintenance of Properties
46
 
Section 5.06
Books and Records; Inspection Rights
46
 
Section 5.07
Compliance with Laws and Material Contractual Obligations
46
 
Section 5.08
Use of Proceeds
46
 
Section 5.09
Accuracy of Information
47
 
Section 5.10
Insurance
47
 
Section 5.11
Appraisals
47
 
Section 5.12
Casualty and Condemnation
47
 
Section 5.13
Depository Banks
47
 
Section 5.14
Additional Collateral; Further Assurances
47
 
Article VI Negative Covenants
47
 
Section 6.01
Indebtedness
48
 
Section 6.02
Liens
49
 
Section 6.03
Fundamental Changes
50
 
Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
51
 
Section 6.05
Asset Sales
52











iii

--------------------------------------------------------------------------------




 
Section 6.06
Sale and Leaseback Transactions
53
 
Section 6.07
Swap Agreements
53
 
Section 6.08
Restricted Payments; Certain Payments of Indebtedness
53
 
Section 6.09
Transactions with Affiliates
54
 
Section 6.10
Restrictive Agreements
54
 
Section 6.11
Amendment of Material Documents
55
 
Section 6.12
Financial Covenants
55
 
Article VII Events of Default
55
 
Article VIII Miscellaneous
58
 
Section 8.01
Notices
58
 
Section 8.02
Waivers; Amendments
59
 
Section 8.03
Expenses; Indemnity; Damage Waiver
59
 
Section 8.04
Successors and Assigns
61
 
Section 8.05
Survival
62
 
Section 8.06
Counterparts; Integration; Effectiveness; Electronic Execution
62
 
Section 8.07
Severability
63
 
Section 8.08
Right of Setoff
63
 
Section 8.09
Governing Law; Jurisdiction; Consent to Service of Process
63
 
Section 8.10
WAIVER OF JURY TRIAL
64
 
Section 8.11
Headings
64
 
Section 8.12
Confidentiality
64
 
Section 8.13
Nonreliance; Violation of Law
64
 
Section 8.14
USA PATRIOT Act
65
 
Section 8.15
Disclosure
65
 
Section 8.16
Interest Rate Limitation
65









iv

--------------------------------------------------------------------------------




 
Section 8.17
No Fiduciary Duty, etc.
65
 
Section 8.18
Marketing Consent
66
 
Article IX LOAN GUARANTY
66
 
Section 9.01
Guaranty
66
 
Section 9.02
Guaranty of Payment
66
 
Section 9.03
No Discharge or Diminishment of Loan Guaranty
66
 
Section 9.04
Defenses Waived
67
 
Section 9.05
Rights of Subrogation
67
 
Section 9.06
Reinstatement; Stay of Acceleration
68
 
Section 9.07
Information
68
 
Section 9.08
Termination
68
 
Section 9.09
Taxes
68
 
Section 9.10
Maximum Liability
68
 
Section 9.11
Contribution
68
 
Section 9.12
Liability Cumulative
69
 
Section 9.13
Keepwell
69





SCHEDULES:


Schedule 3.05 – Properties
Schedule 3.06 – Disclosed Matters
Schedule 3.14 – Insurance
Schedule 3.15 – Capitalization and Subsidiaries
Schedule 3.23 – Affiliate Transactions
Schedule 3.24 – Letters of Credit
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments
Schedule 6.10 – Existing Restrictions


EXHIBITS:


Exhibit A - Joinder Agreement
Exhibit B - Compliance Certificate







v

--------------------------------------------------------------------------------



CREDIT AGREEMENT dated as of August 7, 2019 (as it may be amended or modified
from time to time, this “Agreement”), among FRANKLIN COVEY CO., a Utah
corporation, as Borrower, the other Loan Parties party hereto, and JPMORGAN
CHASE BANK, N.A., as Lender.
 
The parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01                          Defined Terms.  As used in this Agreement,
the following terms have the meanings specified below:
 
“Account” has the meaning assigned to such term in the Security Agreement.
 
“Account Debtor” means any Person obligated on an Account.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person.
 
“Adjusted EBITDAR” means, for any period, EBITDA, plus rent, operating lease
payments, and 85% of the change in deferred revenue.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any CBFR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
 
“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% per annum plus (ii) the Adjusted LIBO Rate for a
one-month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate at
approximately 11:00 a.m. London time on such day.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
 
“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “Revolving Commitment CBFR
Spread”, “Revolving Commitment Eurodollar Spread”, “Term Loan CBFR Spread”,
“Term Loan Eurodollar Spread” or “Commitment Fee Rate”, as the case may be:
 
1

--------------------------------------------------------------------------------

 
Revolving Commitment CBFR Spread
Revolving Commitment Eurodollar Spread
Term Loan CBFR Spread
Term Loan Eurodollar Spread
Commitment Fee Rate
-1.00%
1.85%
-1.00%
1.85%
0.20%



 
“Availability” means, at any time, an amount equal to (a) the Revolving
Commitment minus (b) the Revolving Exposure.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitment.
 
“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary by the Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards,
(c) merchant processing services, and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services.
 
“Banking Services Obligations” means any and all obligations of the Loan Parties
or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
 
“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a voluntary or involuntary bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Lender, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment or has had any order for relief in such proceeding entered in
respect thereof, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, unless
such ownership interest results in or provides such Person with immunity from
the jurisdiction of courts within the U.S. or from the enforcement of judgments
or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 
“Borrower” means Franklin Covey Co., a Utah corporation.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect and (b) Term Loans of the same Type made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with  Section 2.03, which shall be in a form satisfactory to, or
provided by, the Lender.
 
“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.
 
2

--------------------------------------------------------------------------------



“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.
 
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
 
“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day).  Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.
 
“CBFR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the CB Floating Rate.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 50% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation at any time of
a majority of the seats (other than vacant seats) on the board of directors of
the Borrower by Persons who were not (i) directors of the Borrower on the date
of this Agreement or nominated or appointed by the board of directors of the
Borrower or (ii) appointed by directors so nominated or appointed; or (c) the
Borrower shall cease to own, free and clear of all Liens or other encumbrances,
at least 100% of the outstanding voting Equity Interests of each Guarantor on a
fully diluted basis.
 
“Change in Law” means the occurrence after the date of this Agreement of any of
the following: (a) the adoption of or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) compliance by the Lender (or, for purposes of
Section 2.13(b), by any lending office of the Lender or by the Lender’s holding
company, if any) with any request, guideline, requirement or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the date of this Agreement; provided that, notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements or directives thereunder
or issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the U.S. or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
 
“Charges” has the meaning assigned to such term in Section 8.16.
 
3

--------------------------------------------------------------------------------

 
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term
Loans, and (b) any Commitment, refers to whether such Commitment is a Revolving
Commitment or a Term Loan Commitment.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the Lender,
on behalf of the Secured Parties, to secure the Secured Obligations.
 
“Collateral Documents” means, collectively, the Security Agreement and any other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, mortgages, deeds of trust, loan agreements, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, leases, financing statements and
all other written matter whether theretofore, now or hereafter executed by any
Loan Party and delivered to the Lender.
 
“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrower.
 
“Commitment” means the sum of the Revolving Commitment and Term Loan Commitment.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
 
“Dividing Person” has the meaning assigned to it in the definition of
“Division”.
 
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
 
4

--------------------------------------------------------------------------------

 
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division.  A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
 
“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.
 
“Dollars”, “dollars” or “$” refers to lawful money of the U.S.
 
“EBITDA” means, for any period, net income, plus, without duplication and to the
extent deducted in determining net income for such period, amortization expense,
depreciation expense, Interest Expense, income tax expense, and non-cash stock
compensation expense, less extraordinary gains and losses.
 
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).
 
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
 
“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrower, and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the Lender and
any of its respective Related Parties or any other Person, providing for access
to data protected by passcodes or other security system.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the (i) environment, (ii) preservation or reclamation of natural resources,
(iii) the management, Release or threatened Release of any Hazardous Material or
(iv) health and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equipment” has the meaning assigned to such term in the Security Agreement.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing, but excluding any debt securities convertible into any of the
foregoing.
 
5

--------------------------------------------------------------------------------

 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal of the
Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, in critical status or in reorganization, within the meaning of Title
IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
the Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) the Lender
acquires such interest in the Loan, Letter of Credit or Commitment or (ii) the
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.15, amounts with respect to such Taxes were payable either
to the Lender’s assignor immediately before the Lender acquired the applicable
interest in such Loan, Letter of Credit or Commitment or to the Lender
immediately before it changed its lending office and (c) any  withholding Taxes
imposed under FATCA.
 
6

--------------------------------------------------------------------------------

 
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
 
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds  rate, provided that, if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement .
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“Fixed Charges” means, for any period, current maturities of long-term debt and
capital leases, Interest Expense, cash taxes paid, rent and operating lease
payments.
 
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) Adjusted
EBITDAR, minus any distributions or dividends or stock repurchases (other than
Special Stock Repurchases), minus the Unfinanced Capital Expenditures to (b)
Fixed Charges, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP.
 
“Funded Indebtedness” means, at any date, the aggregate principal amount of
total liabilities of the Borrower and its Subsidiaries on a consolidated basis
plus the net present value of payments under operating leases at a discount rate
of seven percent (7%), minus the sum of (a) accounts payable arising from the
purchase of goods and services in the ordinary course of business, (b) accrued
expenses or losses, and (c) deferred revenues or gains, determined for the
Borrower and its Subsidiaries on a consolidated basis at such date, in
accordance with GAAP.
 
“Funded Indebtedness to Adjusted EBITDAR Ratio” means, at any date, the ratio of
(a) Funded Indebtedness for such date to (b) Adjusted EBITDAR for the period of
four fiscal quarters ended on or most recently prior to such date.
 
“Funding Account” has the meaning assigned to such term in Section 4.01(h).
 
“GAAP” means generally accepted accounting principles in the U.S.
 
“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
7

--------------------------------------------------------------------------------



“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guaranteed Obligations” has the meaning assigned to such term in Section 9.01.
 
“Guarantors” means all Loan Guarantors and all non-Loan Parties who have
delivered an Obligation Guaranty, and the term “Guarantor” means each or any one
of them individually.
 
“Hazardous Materials” means:  (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.
 
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) obligations under any earn-out
(which for all purposes of this Agreement shall be valued at the maximum
potential amount payable with respect to each such earn-out), (l) any other
Off-Balance Sheet Liability and (m) obligations, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor),
under (i) any and all Swap Agreements, and (ii) any and all cancellations, buy
backs, reversals, terminations or assignments of any Swap Agreement
transaction.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
 
8

--------------------------------------------------------------------------------



“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.
 
“Indemnitee” has the meaning assigned to such term in Section 8.03(b).
 
“Information” has the meaning assigned to such term in Section 8.12.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06, which shall be in a form
satisfactory to, or provided by, the Lender.
 
“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs under Swap Agreements in respect of interest rates, to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated for the Borrower and its Subsidiaries on a consolidated basis for
such period in accordance with GAAP.
 
“Interest Payment Date” means (a) with respect to any CBFR Loan, the first day
of each calendar month and the Revolving Credit Maturity Date or the Term Loan
Maturity Date, as applicable, and (b) with respect to any Eurodollar Loan, the
last day of each Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and the Revolving Credit Maturity Date or the
Term Loan Maturity Date, as applicable.
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one month
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
 
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Lender (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period (for
which the LIBO Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBO Screen Rate for the shortest period (for which
the LIBO Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, at such time; provided that, if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
 
9

--------------------------------------------------------------------------------

 
“Inventory” has the meaning assigned to such term in the Security Agreement.
 
“IRS” means the United States Internal Revenue Service.
 
“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit A.
 
“LC Collateral Account” has the meaning assigned to such term in
Section 2.04(h).
 
“LC Disbursement” means any payment made by the Lender pursuant to a Letter of
Credit.
 
“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure at such time.
 
“Lender” means JPMorgan Chase Bank, N.A., its successors and assigns.
 
“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.
 
“Letter of Credit Agreement” has the meaning assigned to it in Section 2.04(b).
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any CBFR Borrowing, the LIBO Screen Rate at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”), then the
LIBO Rate shall be the Interpolated Rate.
 
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period or for any CBFR Borrowing, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for Dollars) for a
period equal in length to such Interest Period as displayed on such day and time
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Lender in its reasonable discretion); provided
that if the LIBO Screen Rate as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means, collectively, this Agreement, each promissory note
issued pursuant to this Agreement, each Letter of Credit Agreement, each
Collateral Document, the Loan Guaranty, any Obligation Guaranty, each compliance
certificate or other certification delivered in connection with this Agreement,
and each other agreement, instrument, document and certificate identified in
Section 4.01 executed and delivered to, or in favor of, the Lender and including
each other pledge, power of attorney, consent, assignment, contract, notice,
letter of credit agreement, letter of credit application and each other written
matter whether heretofore, now or hereafter executed by or on behalf of any Loan
Party, or any employee of any Loan Party, and delivered to the Lender in
connection with this Agreement or the transactions contemplated hereby.  Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
 
10

--------------------------------------------------------------------------------

 
“Loan Guarantor” means each Loan Party other than the Borrower’s foreign
Subsidiaries.
 
“Loan Guaranty” means Article IX of this Agreement.
 
“Loan Parties” means, collectively, the Borrower, the Borrower’s domestic
Subsidiaries and any other Person who becomes a party to this Agreement pursuant
to a Joinder Agreement and their respective successors and assigns, and the term
“Loan Party” shall mean any one of them or all of them individually, as the
context may require.
 
“Loans” means the loans and advances made by the Lender pursuant to this
Agreement.
 
“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Loan
Party to perform any of its Obligations, (c) the Collateral, or the Lender’s
Liens (on behalf of itself and the other Secured Parties) on the Collateral or
the priority of such Liens, or (d) the rights of or benefits available to the
Lender under any of the Loan Documents.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $500,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
 
“Maximum Rate” has the meaning assigned to such term in Section 8.16.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).
 
11

--------------------------------------------------------------------------------

 
“NYFRB” means the Federal Reserve Bank of New York.
 
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Lender from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined would be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
 
“Obligated Party” has the meaning assigned to such term in Section 9.02.
 
“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Lender for the benefit of the Secured
Parties by a guarantor who is not a Loan Party.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to the Lender or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).
 
“Original Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of March 14, 2011 by and between Lender and Borrower, as
amended and modified from time to time.
 
“Original Revolving Loan” means a revolving line of credit previously extended
to Borrower by Lender pursuant to the Original Credit Agreement.
 
“Original Term Loans” means the term loans previously extended to Borrower by
Lender pursuant to the Original Credit Agreement.
 
“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Taxes (other than a connection arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document),
or sold or assigned an interest in any Loan, Letter of Credit, or any Loan
Document.
 
12

--------------------------------------------------------------------------------



“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
 
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
 
“Paid in Full” or “Payment in Full” means, (i) the indefeasible payment in full
in cash of all outstanding Loans and LC Disbursements, together with accrued and
unpaid interest thereon, (ii) the termination, expiration, or cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Lender of a cash deposit, or
at the discretion of the Lender a back‑up standby letter of credit satisfactory
to the Lender, in an amount equal to 105% of the LC Exposure as of the date of
such payment), (iii) the indefeasible payment in full in cash of the accrued and
unpaid fees, (iv) the indefeasible payment in full in cash of all reimbursable
expenses and other Secured Obligations (other than Unliquidated Obligations for
which no claim has been made and other obligations expressly stated to survive
such payment and termination of this Agreement), together with accrued and
unpaid interest thereon, (v) the termination of all Commitments, and (vi) the
termination of the Swap Agreement Obligations and the Banking Services
Obligations.
 
“Participant” has the meaning assigned to such term in Section 8.04(c).
 
“Participant Register” has the meaning assigned to such term in Section 8.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Encumbrances” means:
 
(a)            Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
 
(b)            carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 5.04;
 
(c)            pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)            deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
13

--------------------------------------------------------------------------------

 
(e)            judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and
 
(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.
 
“Permitted Investments” means:
 
(a)            direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the U.S. (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the U.S.), in each case maturing within one year from the date of acquisition
thereof;
 
(b)            investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
 
(c)            investments in certificates of deposit, bankers’ acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the U.S. or any state thereof which has a combined capital and surplus
and undivided profits of not less than $500,000,000;
 
(d)            fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and
 
(e)            money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
 
14

--------------------------------------------------------------------------------



“Prepayment Event” means:
 
(a)            any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of any Loan Party or
any Subsidiary, other than dispositions described in Section 6.05(a); or
 
(b)            any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of, any
property or asset of any Loan Party or any Subsidiary with a fair value
immediately prior to such event equal to or greater than $500,000; or
 
(c)            the issuance by the Borrower of any Equity Interests, or the
receipt by the Borrower of any capital contribution; or
 
(d)            the incurrence by any Loan Party or any Subsidiary of any
Indebtedness, other than Indebtedness permitted under Section 6.01.
 
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Lender) or any
similar release by the Federal Reserve Board (as determined by the Lender). 
Each change in the Prime Rate shall be effective from and including the date
such change is publicly announced or quoted as being effective.
 
“Principal Payment Date” means the first day of each January, April, July and
October of each calendar year.
 
“Projections” has the meaning assigned to such term in Section 5.01(f).
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).
 
“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
 
“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
 
“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
 
“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
 
15

--------------------------------------------------------------------------------

 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.
 
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.
 
“Rentals” means, with reference to any period, the aggregate fixed amounts
payable by the Borrower and its Subsidiaries under any operating leases,
calculated for the Borrower and its Subsidiaries on a consolidated basis for
such period in accordance with GAAP.
 
“Report” means reports prepared by the Lender or another Person showing the
results of appraisals, field examinations or audits pertaining to the Borrower’s
assets from information furnished by or on behalf of the Borrower, after the
Lender has exercised its rights of inspection pursuant to this Agreement.
 
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
 
“Responsible Officer” means the president, Financial Officer or other executive
officer of the Borrower.
 
 “Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.
 
“Revolving Commitment” means the commitment of the Lender to make Revolving
Loans and issue Letters of Credit hereunder.  The initial amount of the Lender’s
Revolving Commitment is $15,000,000.
 
“Revolving Credit Maturity Date” means August 7, 2024 (if the same is a Business
Day, or if not then the immediately next succeeding Business Day), or any
earlier date on which the Revolving Commitment is reduced to zero or otherwise
terminated pursuant to the terms hereof.
 
“Revolving Exposure” means, at any time, the sum of the aggregate outstanding
principal amount of the Lender’s Revolving Loans and its LC Exposure at such
time.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01(a).
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
 
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.
 
16

--------------------------------------------------------------------------------

 
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, and Syria).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.
 
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
 
“SEC” means the Securities and Exchange Commission of the U.S.
 
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to the Lender or
its Affiliates; provided, however, that the definition of “Secured Obligations”
shall not create any guarantee by any Guarantor of (or grant of security
interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor.
 
“Secured Parties” means (a) the Lender, (b) each provider of Banking Services,
to the extent the Banking Services Obligations in respect thereof constitute
Secured Obligations, (c) each counterparty to any Swap Agreement, to the extent
the obligations thereunder constitute Secured Obligations, (d) the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any Loan
Document and (e) the successors and assigns of each of the foregoing.
 
“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Lender, for the benefit of the Secured Parties, and any other
pledge or security agreement entered into, after the date of this Agreement by
any other Loan Party (as required by this Agreement or any other Loan Document)
or any other Person for the benefit of the Lender, on behalf of the Secured
Parties, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
 
“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all standby Letters of Credit outstanding at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such time.
 
“Statements” has the meaning assigned to such term in Section 2.16(d).
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the
Federal Reserve Board to which the Lender is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D).  Such reserve percentages shall
include those imposed pursuant to Regulation D of the Federal Reserve Board. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to the Lender
under Regulation D of the Federal Reserve Board or any comparable regulation. 
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 
17

--------------------------------------------------------------------------------

 
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person,
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Lender.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent and/or by the parent and one or more subsidiaries of
the parent.
 
“Subsidiary” means any direct or indirect subsidiary of the Borrower or a Loan
Party, as applicable.
 
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or any option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
 
“Swap Agreement Obligations” means any and all obligations of the Loan Parties
or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
Swap Agreement permitted hereunder with the Lender or an Affiliate of the
Lender, and (b) any cancellations, buy backs, reversals, terminations or
assignments of any Swap Agreement transaction permitted hereunder with the
Lender or an Affiliate of the Lender.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
 
“Term Loan” means a Loan made pursuant to Section 2.01.
 
“Term Loan Commitment” means the commitment of the Lender to make Term Loans,
expressed as an amount representing the maximum principal amount of the Term
Loans to be made by the Lender.  The amount of the Lender’s Term Loan Commitment
on the Effective Date is $25,000,000.
 
18

--------------------------------------------------------------------------------

 
“Term Loan Draw Expiration Date” means the earlier of (a) the date upon which
the aggregate Term Loan Commitment are fully advanced pursuant to
Section 2.01(b) and (b) twelve (12) months from the Effective Date.
 
“Term Loan Maturity Date” means August 7, 2024.
 
“Term Loan Post Closing Draw Amount” means the lesser of (a) $5,000,000, and (b)
the difference between (i) the Term Loan Commitment and (ii) the aggregate
amount of Term Loans advanced on the Effective Date.
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the CB Floating Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Utah or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures).
 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
 
“U.S.” means the United States of America.
 
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
Section 1.02                          Classification of Loans and Borrowings. 
For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).
 
19

--------------------------------------------------------------------------------



Section 1.03                          Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “law” shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply) and all judgments, orders and decrees of all
Governmental Authorities.  The word “will” shall be construed to have the same
meaning and effect as the word “shall”.  Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignments set forth herein) and, in the case
of any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
Section 1.04                          Accounting Terms; GAAP.
 
(a)            Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if after the date hereof there occurs
any change in GAAP or in the application thereof on the operation of any
provision hereof and the Borrower notifies the Lender that the Borrower requests
an amendment to any provision hereof to eliminate the effect of such change in
GAAP or in the application thereof (or if the Lender notifies the Borrower that
the Lender requests an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
 
(b)            Notwithstanding anything to the contrary contained in
Section 1.04 or in the definition of “Capital Lease Obligations,” in the event
of an accounting change requiring all leases to be capitalized, only those
leases (assuming for purposes hereof that such leases were in existence on the
date hereof) that would constitute capital leases in conformity with GAAP on the
date hereof shall be considered capital leases, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith.
 
Section 1.05                          Interest Rates; LIBOR Notification. The
interest rate on Eurodollar Loans is determined by reference to the LIBO Rate,
which is derived from the London interbank offered rate (“LIBOR”).  LIBOR is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market.  In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting LIBOR.  As a result,
it is possible that commencing in 2022, LIBOR may no longer be available or may
no longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Loans.  In light of this eventuality, public and
private sector industry
 
20

--------------------------------------------------------------------------------



initiatives are currently underway to identify new or alternative reference
rates to be used in place of LIBOR.  In the event LIBOR is no longer available
(or in certain other circumstances), Section 2.12(c) of this Agreement provides
a mechanism for determining an alternative rate of interest. The Lender will
notify the Borrower, pursuant to Section 2.12(c), in advance of any change to
the reference rate upon which the interest rate of Eurodollar Loans is based. 
However, the Lender does not warrant or accept any responsibility for, and shall
not have any liability with respect to, the administration, submission or any
other matter related to LIBOR or other rates in the definition of “LIBO Rate” or
with respect to any alternative, successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of the
LIBO Rate or have the same volume or liquidity as did LIBOR prior to its
discontinuance or unavailability.
 
Section 1.06                          Intentionally Omitted.
 
Section 1.07                          Status of Obligations.  In the event that
the Borrower or any other Loan Party shall at any time issue or have outstanding
any Subordinated Indebtedness, the Borrower shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Lender to have and exercise
any payment blockage or other remedies available or potentially available to
holders of senior indebtedness under the terms of such Subordinated
Indebtedness.  Without limiting the foregoing, the Secured Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lender may have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.
 
ARTICLE II
THE CREDITS
 
Section 2.01                          Commitments.
 
(a)            Subject to the terms and conditions set forth herein, the Lender
agrees to make Revolving Loans in dollars to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in the Revolving Exposure exceeding the Revolving Commitment.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.
 
(b)            Subject to the terms and conditions set forth herein, the Lender
agrees to make Term Loans in dollars to the Borrower, commencing on the
Effective Date, and continuing through and including the Term Loan Draw
Expiration Date in an aggregate principal amount not to exceed the Lender’s Term
Loan Commitment.  Amounts prepaid or repaid in respect of Term Loans may not be
reborrowed.
 
Section 2.02                          Loans and Borrowings.
 
(a)            Each Loan shall be made as part of a Borrowing consisting of
Loans of the same Class and Type.
 
21

--------------------------------------------------------------------------------

 
(b)            Subject to Section 2.12, each Revolving Borrowing and Term Loan
Borrowing shall be comprised entirely of CBFR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith, provided that all Revolving
Borrowings and Term Loan Borrowings made on the Effective Date must be made as
CBFR Borrowings but may be converted into Eurodollar Borrowings in accordance
with Section 2.06.  The Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of the Lender to make such
Loan (and in the case of an Affiliate, the provisions of Section 2.12,
Section 2.13, Section 2.14 and Section 2.15 shall apply to such Affiliate to the
same extent as to the Lender); provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.
 
(c)            At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $50,000 and not less than $250,000.  CBFR Borrowings may be in any
amount.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
five (5) Eurodollar Borrowings outstanding.
 
(d)            After the Effective Date, Borrower may request a Term Loan in an
amount not to exceed the Term Loan Post Closing Draw Amount prior to the Term
Loan Draw Expiration Date.
 
(e)            Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Revolving Credit Maturity Date or the Term Loan Maturity Date, as
applicable.
 
Section 2.03                          Borrowing Procedures; Requests for
Borrowings.  To request a Borrowing, the Borrower shall notify the Lender of
such request either in writing (delivered by hand or fax) by delivering a
Borrowing Request signed by a Responsible Officer of the Borrower or through
Electronic System, if arrangements for doing so have been approved by the
Lender, (a) in the case of a Eurodollar Borrowing, not later than 10:00 a.m.,
Utah time, three (3) Business Days before the date of the proposed Borrowing or
(b) in the case of a CBFR Borrowing, not later than noon, Utah time, on the date
of the proposed Borrowing; provided that (y) any such notice of a CBFR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(d) may be given not later than 9:00 a.m., Utah time, on the date of
the proposed Borrowing and (z) the Borrower shall not be required to deliver a
Borrowing Request for any Revolving Borrowing made pursuant to Section 2.16(c). 
Each such Borrowing Request shall be irrevocable.  Each such Borrowing Request
shall specify the following information in compliance with Section 2.01:
 
(i)
  the Class of Borrowing, the aggregate amount of the requested Borrowing, and a
breakdown of the separate wires comprising such Borrowing;

(ii)
 the date of such Borrowing, which shall be a Business Day;

(iii)
whether such Borrowing is to be a CBFR Borrowing or a Eurodollar Borrowing; and

(iv)
in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a CBFR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.
 
22

--------------------------------------------------------------------------------

 
Section 2.04                          Letters of Credit.
 
(a)            General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of Letters of Credit as the applicant
thereof for the support of its or its Subsidiaries’ obligations, in a form
reasonably acceptable to the Lender, at any time and from time to time during
the Availability Period.  In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any Letter of
Credit Agreement, the terms and conditions of this Agreement shall control. 
Notwithstanding anything herein to the contrary, the Lender shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Lender from
issuing such Letter of Credit, or any Requirement of Law relating to the Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Lender shall prohibit, or
request that the Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the Lender
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Lender is not otherwise compensated hereunder) not in
effect on the Effective Date, or shall impose upon the Lender any unreimbursed
loss, cost or expense which was not applicable on the Effective Date and which
the Lender in good faith deems material to it, or (iii) if the issuance of such
Letter of Credit would violate one or more policies of the Lender applicable to
letters of credit generally; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed
not to be in effect on the Effective Date for purposes of clause (ii) above,
regardless of the date enacted, adopted, issued or implemented.
 
(b)            Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or fax (or transmit through Electronic System, if arrangements for
doing so have been approved by the Lender) to the Lender (reasonably in advance
of the requested date of issuance, amendment, renewal or extension, but in any
event no less than three (3) Business Days) a notice requesting the issuance of
a Letter of Credit, or identifying the Letter of Credit to be amended, renewed
or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary
thereof, and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit.  In addition, as a condition to any such
Letter of Credit issuance, the Borrower shall have entered into a continuing
agreement (or other letter of credit agreement) for the issuance of letters of
credit and/or shall submit a letter of credit application, in each case, as
required by the Lender and using Lender’s standard form (each, a “Letter of
Credit Agreement”).  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, the LC
Exposure shall not exceed $3,000,000.
 
23

--------------------------------------------------------------------------------



(c)            Expiration Date.  Each Letter of Credit shall expire (or be
subject to termination or non-renewal by notice from the Lender to the
beneficiary thereof) at or prior to the close of business on the earlier of (i)
the date one year after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, including, without limitation,
any automatic renewal provision, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Revolving Credit Maturity
Date.
 
(d)            Reimbursement.  If the Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Lender an amount equal to such LC Disbursement not later than
11:00 a.m., Utah time, on (i) the Business Day that the Borrower receives notice
of such LC Disbursement, if such notice is received prior to 9:00 a.m., Utah
time, on the day of receipt, or (ii) the Business Day immediately following the
day that the Borrower receives such notice, if such notice is received after
9:00 a.m., Utah time, on the day of receipt; provided that , if such LC
Disbursement is greater than or equal to $50,000,  the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or Section 2.05 that such payment be financed with a CBFR Revolving
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting CBFR Revolving Borrowing.
 
(e)            Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (d) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of any (i) lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein or herein, (ii) draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Lender under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or (iv)
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Lender nor any of its Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Lender;
provided that the foregoing shall not be construed to excuse the Lender from
liability to the Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Lender’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.  The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the Lender (as finally determined by a court of competent jurisdiction), the
Lender shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Lender may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.
 
(f)            Disbursement Procedures.  The Lender shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Lender shall promptly notify the Borrower
by telephone (confirmed by fax or through Electronic Systems) of such demand for
payment and whether the Lender has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Lender with
respect to any such LC Disbursement.
 
24

--------------------------------------------------------------------------------

 
(g)            Interim Interest.  If the Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to CBFR Revolving Loans and such interest
shall be due and payable on the date when such reimbursement is due; provided
that, if the Borrower fails to reimburse such LC Disbursement when due pursuant
to paragraph (d) of this Section, then Section 2.11(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Lender.
 
(h)            Cash Collateralization.  If any Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Lender demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Lender, in the name and for the
benefit of the Lender (the “LC Collateral Account”), an amount in cash equal to
105% of the amount of the LC Exposure as of such date plus accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII.  The Borrower also shall deposit cash collateral in
accordance with this paragraph as and to the extent required by
Section 2.09(b).  Each such deposit shall be held by the Lender as collateral
for the payment and performance of the Secured Obligations.  The Lender shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over the LC Collateral Account and the Borrower hereby grants the
Lender a security interest in the LC Collateral Account and all moneys or other
assets on deposit therein or credited thereto.  Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Lender and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Lender for LC Disbursements for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
Secured Obligations.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of a Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all such Defaults have been cured or waived as
confirmed in writing by the Lender.
 
(i)            LC Exposure Determination.  For all purposes of this Agreement,
the amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.
 
(j)            Letters of Credit Issued for Account of Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder supports
any obligations of, or is for the account of, a Subsidiary, or states that a
Subsidiary is the “account party,” “applicant,” “customer,” “instructing party,”
or the like of or for such Letter of Credit, and without derogating from any
rights of the Lender (whether arising by contract, at law, in equity or
otherwise) against such Subsidiary in respect of such Letter of Credit, the
Borrower (i) shall reimburse, indemnify and compensate the Lender  hereunder for
such Letter of Credit (including to reimburse any and all drawings thereunder)
as if such Letter of Credit had been issued solely for the account of the
Borrower and (ii) irrevocably waives any and all defenses that might otherwise
be available to it as a guarantor or surety of any or all of the obligations of
such Subsidiary in respect of such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of such Letters of Credit for its Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.
 
25

--------------------------------------------------------------------------------

 
Section 2.05                          Funding of Borrowings.  The Lender shall
make each Loan to be made by it hereunder on the proposed date thereof available
to the Borrower by promptly crediting the amounts in immediately available
funds, to the Funding Account; provided that CBFR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.04(d)
shall be remitted to the Lender.
 
Section 2.06                          Interest Elections.
 
(a)            Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section.  The Borrower
may elect different options with respect to different portions of the affected
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
 
(b)            To make an election pursuant to this Section, the Borrower shall
notify the Lender of such election either in writing (delivered by hand or fax)
by delivering an Interest Election Request signed by a Responsible Officer of
the Borrower or through Electronic System, if arrangements for doing so have
been approved by the Lender, by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each such Interest Election Request shall be irrevocable.
 
(c)            Each telephonic and written Interest Election Request (including
requests submitted through Electronic System) shall specify the following
information in compliance with Section 2.02:
 
(i)
 
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);
 

(ii)
 
the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 

(iii)
 
whether the resulting Borrowing is to be a CBFR Borrowing or a Eurodollar
Borrowing; and
 

(iv)
 
if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.
 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
26

--------------------------------------------------------------------------------

 
(d)            If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a CBFR Borrowing.  Notwithstanding any contrary provision hereof, if a Default
has occurred and is continuing and the Lender so notifies the Borrower, then, so
long as a Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to a CBFR Borrowing at the end of the Interest
Period applicable thereto.
 
Section 2.07                          Termination of Commitment.
 
(a)            Unless previously terminated, (i) the Term Loan Commitment shall
terminate on the Term Loan Draw Expiration Date and (ii) the Revolving
Commitment shall terminate on the Revolving Credit Maturity Date.
 
(b)            The Borrower may at any time terminate the Revolving Commitment
upon the Payment in Full of the Secured Obligations.
 
(c)            The Borrower shall notify the Lender of any election to terminate
the Revolving Commitment under paragraph (b) of this Section at least three (3)
Business Days prior to the effective date of such termination, specifying such
election and the effective date thereof.  Each notice delivered by the Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Revolving Commitment delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the Lender
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination  of the Revolving Commitment shall be permanent.
 
Section 2.08                          Repayment and Amortization of Loans;
Evidence of Debt.
 
(a)            The Borrower hereby unconditionally promises to pay the Lender
the then unpaid principal amount of each Revolving Loan on the Revolving Credit
Maturity Date.
 
(b)            The Borrower hereby unconditionally promises to pay to the Lender
the principal amount of the Term Loan in equal quarter installments of
$1,250,000 each, commencing October 1, 2019 and on each Principal Payment Date
thereafter through the Term Loan Maturity Date; provided if any such Principal
Payment Date is not a Business Day, then payment shall be due and payable on the
Business Day immediately preceding such Principal Payment Date.  To the extent
not previously paid, all unpaid Term Loans shall be paid in full in cash by the
Borrower on the Term Loan Maturity Date.
 
(c)            Prior to any repayment of any Term Loan Borrowings of any Class
under this Section, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Lender by telephone
(confirmed by fax or through an Electronic System), of such selection not later
than 11:00 a.m., Utah time, three (3) Business Days before the scheduled date of
such repayment.  Any repayment of a Term Loan Borrowing shall be applied ratably
to the Loans included in the repaid Term Loan Borrowing.  Repayments of Term
Loan Borrowings shall be accompanied by accrued interest on the amounts repaid.
 
(d)            The Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrower to the Lender
resulting from each Loan made by the Lender, including the amounts of principal
and interest payable and paid to the Lender from time to time hereunder.
 
27

--------------------------------------------------------------------------------

 
(e)            The Lender shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, if any, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to the
Lender hereunder and (iii) the amount of any sum received by the Lender
hereunder.
 
(f)            The entries made in the accounts maintained pursuant to paragraph
(d) or (e) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of the
Lender to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.
 
(g)            The Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to the Lender a promissory note payable to the Lender (or, if requested by the
Lender, to the Lender and its registered assigns) and in a form approved by the
Lender.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 8.04)
be represented by one or more promissory notes in such form.
 
Section 2.09                          Prepayment of Loans.
 
(a)            The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (e) of this Section and, if applicable, payment of any
break funding expenses under Section 2.14.
 
(b)            In the event and on such occasion that the Revolving Exposure
exceeds the Revolving Commitment, the Borrower shall prepay the Revolving Loans
and/or LC Exposure (or, if no such Borrowings are outstanding, deposit cash
collateral in the LC Collateral Account in an aggregate amount equal to such
excess, in accordance with Section 2.04(h)).
 
(c)            In the event and on each occasion that any Net Proceeds are
received by or on behalf of any Loan Party or any Subsidiary in respect of any
Prepayment Event, the Borrower shall, immediately after such Net Proceeds are
received by any Loan Party or Subsidiary, prepay the Obligations and cash
collateralize the LC Exposure as set forth in Section 2.09(d) below in an
aggregate amount equal to 100% of such Net Proceeds, provided that, in the case
of any event described in clause (a) or (b) of the definition of the term
“Prepayment Event,” if the Borrower shall deliver to the Lender a certificate of
a Financial Officer to the effect that the Loan Parties intend to apply the Net
Proceeds from such event (or a portion thereof specified in such certificate),
within 180 days after receipt of such Net Proceeds, to acquire (or replace or
rebuild) real property, equipment or other tangible assets (excluding inventory)
to be used in the business of the Loan Parties, and certifying that no Default
has occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds specified in such certificate,
provided that to the extent of any such Net Proceeds that have not been so
applied by the end of such 180 day period, a prepayment shall be required at
such time in an amount equal to such Net Proceeds that have not been so applied.
 
(d)            All prepayments required to be made pursuant to Section 2.09(c)
shall be applied, first to prepay the Term Loans (and in the event Term Loans of
more than one Class shall be outstanding at the time, shall be allocated among
the Term Loans pro rata based on the aggregate principal amounts of outstanding
Term Loans of each such Class) as so allocated, and shall be applied to reduce
the subsequent scheduled repayments of Term Loans of each Class to be made
pursuant to Section 2.08 in inverse order of maturity and second to prepay the
Revolving Loans without a corresponding reduction in the Revolving Commitment
and third to cash collateralize outstanding LC Exposure ; provided that all
prepayments required to be made pursuant to Section 2.09(c) (with respect to Net
Proceeds arising from any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding, to the
extent they arise from casualties or losses to cash or Inventory) shall be
applied, first, to prepay the Revolving Loans without a corresponding reduction
in the Revolving Commitment and second, to cash collateralize outstanding LC
Exposure, and third, to prepay the Term Loans (allocated and applied to
subsequent scheduled repayments ratably based on the amount of such scheduled
repayments.
 
28

--------------------------------------------------------------------------------

 
(e)            The Borrower shall notify the Lender by telephone (confirmed by
fax) or through Electronic System, if arrangements for doing so have been
approved by the Lender, of any prepayment under this Section:  (i) in the case
of prepayment of a Eurodollar Borrowing, not later than 10:00 a.m., Utah time,
three (3) Business Days before the date of prepayment, or (ii) in the case of
prepayment of a CBFR Borrowing, not later than 10:00 a.m., Utah time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitment as contemplated
by Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07.  Each partial prepayment
of any Revolving Borrowing or Term Loan shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.  Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.11 and
(ii) break funding payments pursuant to Section 2.14.
 
Section 2.10                          Fees.
 
(a)            The Borrower agrees to pay to the Lender a commitment fee, which
shall accrue at the Applicable Rate on the daily amount of the undrawn portion
of the Revolving Commitment of the Lender during the period from and including
the Effective Date to but excluding the date on which the Lender’s Revolving
Commitment terminates; it being understood that the LC Exposure shall be
included in the drawn portion of the Revolving Commitment for purposes of
calculating the commitment fee.  Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Revolving Commitment terminates, commencing on the
first such date to occur after the date hereof.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
(b)            The Borrower agrees to pay to the Lender (i) a letter of credit
fee with respect to Letters of Credit, which shall accrue at a rate equal to 2%
of the daily amount of the Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which the
Lender’s Revolving Commitment terminates and the date on which the Lender ceases
to have any LC Exposure, and (ii) the Lender’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Letter of credit fees accrued through and including the
last day of March, June, September and December of each year shall be payable on
the third Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitment terminates and any such
fees accruing after the date on which the Revolving Commitment terminates shall
be payable on demand.  Any other fees payable to the Lender pursuant to this
paragraph shall be payable within ten (10) days after demand.  All letter of
credit fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
29

--------------------------------------------------------------------------------

 
(c)            The Borrower agrees to pay to the Lender a ticking fee, which
shall accrue at 0.20% per annum on the daily undrawn amount of the Term Loan
Commitment, commencing on the Effective Date, and continuing through and
including the Term Loan Draw Expiration Date.  Accrued ticking fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the Term Loan Draw Expiration Date, commencing on the first
such date to occur after the date hereof.  All ticking fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
 
(d)            All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Lender.  Fees paid shall not be refundable
under any circumstances.
 
Section 2.11                          Interest.
 
(a)            The Loans comprising each CBFR Borrowing shall bear interest at
the CB Floating Rate plus the Applicable Rate.
 
(b)            The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
 
(c)            Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Lender may, at its option, by notice to
the Borrower, declare that (i) all Loans shall bear interest at 2% plus the rate
otherwise applicable to such Loans as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount outstanding hereunder, such
amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder.
 
(d)            Accrued interest on each Loan (for CBFR Loans, accrued through
the last day of the prior calendar month)  shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitment; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
a CBFR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e)            All interest hereunder shall be computed on the basis of a year
of 360 days, and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable CB
Floating Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Lender, and such determination shall be conclusive absent manifest error.
 
Section 2.12                          Alternate Rate of Interest; Illegality.
 
(a)            If prior to the commencement of any Interest Period for a
Eurodollar Borrowing:
 
(i)
 
the Lender determines (which determination shall be conclusive and binding
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, by means of an Interpolated Rate or because the LIBO Screen
Rate is not available or published on a current basis) for such Interest Period;
or
 

(ii)
 
the Lender determines the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to the
Lender of making or maintaining its Loans (or Loan) included in such Borrowing
for such Interest Period;
 

30

--------------------------------------------------------------------------------

 
then the Lender shall give notice thereof to the Borrower by telephone, fax or
through an Electronic System as provided in Section 8.01 as promptly as
practicable thereafter and, until the Lender notifies the Borrower that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid or converted into a CBFR
Borrowing on the last day of the then current Interest Period applicable
thereto, and (B) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a CBFR Borrowing.
 
(b)            If the Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
the Lender or its applicable lending office to make, maintain, fund or continue
any Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of the Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
the Lender to the Borrower, any obligations of the Lender to make, maintain,
fund or continue Eurodollar Loans or to convert CBFR Borrowings to Eurodollar
Borrowings will be suspended until the Lender notifies the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower will upon demand from the Lender, either prepay or
convert all Eurodollar Borrowings of the Lender to CBFR Borrowings, either on
the last day of the Interest Period therefor, if the Lender may lawfully
continue to maintain such Eurodollar Borrowings to such day, or immediately, if
the Lender may not lawfully continue to maintain such Loans.  Upon any such
prepayment or conversion, the Borrower will also pay accrued interest on the
amount so prepaid or converted.
 
(c)            If at any time the Lender determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but either (w)
the supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Lender and the Borrower
shall endeavor to establish an alternate rate of interest to the LIBO Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for bank loans in the United States at such time, and shall
enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable
(but, for the avoidance of doubt, such related changes shall not include a
reduction of the Applicable Rate).  Until an alternate rate of interest shall be
determined in accordance with this clause (c) (but, in the case of the
circumstances described in clauses (ii)(w), (ii)(x) or (ii)(y) of the first
sentence of this Section 2.12(c), only to the extent the LIBO Screen Rate for
such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid or converted
into a CBFR Borrowing on the last day of the then current Interest Period
applicable thereto, and (y) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as a CBFR Borrowing; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
 
Section 2.13                          Increased Costs.  (a) If any Change in Law
shall:
 
31

--------------------------------------------------------------------------------

 
(i)
 
impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, the Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
 

(ii)
 
impose on the Lender or the London interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or Loans made by the Lender
or any Letter of Credit; or
 

(iii)
 
subject the Lender to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
 

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to the
Lender of issuing or maintaining any Letter of Credit or to reduce the amount of
any sum received or receivable by the Lender hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to the Lender such additional
amount or amounts as will compensate the Lender for such additional costs
incurred or reduction suffered.
 
(b)            If the Lender determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on the Lender’s capital or on the capital of the Lender’s holding company
as a consequence of this Agreement, the Commitment of or the Loans made by
Letters of Credit issued by the Lender to a level below that which the Lender or
the Lender’s holding company could have achieved but for such Change in Law
(taking into consideration the Lender’s policies and the policies of the
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to the Lender such additional amount or
amounts as will compensate the Lender or the Lender’s holding company for any
such reduction suffered.
 
(c)            A certificate of the Lender setting forth the amount or amounts
necessary to compensate the Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
the Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
 
(d)            Failure or delay on the part of the Lender to demand compensation
pursuant to this Section shall not constitute a waiver of the Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate the Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
32

--------------------------------------------------------------------------------

 
Section 2.14                          Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default or as a result of any prepayment pursuant to Section 2.09), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, or (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.07(c) and is revoked in accordance therewith), then, in any such event, the
Borrower shall compensate the Lender for the loss, cost and expense attributable
to such event.  In the case of a Eurodollar Loan, such loss, cost or expense to
the Lender shall be deemed to include an amount determined by the Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Eurodollar Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Eurodollar Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which the Lender would bid
were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.  A
certificate of the Lender setting forth any amount or amounts that the Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error.  The Borrower shall pay the
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
 
Section 2.15                          Withholding of Taxes; Gross-Up.
 
(a)            Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.15), the Lender receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
 
(b)            Payment of Other Taxes by Loan Parties.  The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Lender, timely reimburse it for, Other Taxes.
 
(c)            Evidence of Payment.  If requested by the Lender, as soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.15, such Loan Party shall deliver to the
Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment,
or other evidence of such payment reasonably satisfactory to the Lender.
 
(d)            Indemnification by the Loan Parties.  The Loan Parties shall
jointly and severally indemnify the Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by the Lender or required to be withheld or deducted
from a payment to the Lender and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any Loan
Party by the Lender shall be conclusive absent manifest error.
 
33

--------------------------------------------------------------------------------

 
(e)            Treatment of Certain Refunds.  If the Lender determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.15
(including by the payment of additional amounts pursuant to this Section 2.15),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.15 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of the Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of the Lender, shall repay to the Lender
the amount paid to the Lender (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event the Lender is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (e), in no event will the Lender be
required to pay any amount to any indemnifying party pursuant to this paragraph
(e), the payment of which would place the Lender in a less favorable net
after-Tax position than the Lender would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This paragraph (e) shall not be
construed to require the Lender to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
(f)            Survival.  Each party’s obligations under this Section 2.15 shall
survive the resignation or replacement of the Lender or any assignment of rights
by, or the replacement of, the Lender, the termination of the Commitment and the
repayment, satisfaction or discharge of all obligations under any Loan Document
(including the Payment in Full of the Secured Obligations).
 
(g)            Defined Terms.  For purposes of this Section 2.15, the term
“applicable law” includes FATCA.
 
(h)            Exemption Certificates.  Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower or its agent, at the time
or times reasonably requested by the Borrower, such properly completed and
executed documentation as may be reasonably necessary to permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or its agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or its agent as will enable the Borrower or its agent to determine
whether or not such Lender is subject to withholding or information reporting
requirements.
 
Section 2.16                          Payments Generally; Allocation of
Proceeds.
 
(a)            The Borrower shall make each payment or prepayment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Sections 2.13, 2.14 or 2.15, or
otherwise) prior to 2:00 p.m., Utah time, on the date when due or the date fixed
for any prepayment hereunder, in immediately available funds, without setoff,
recoupment or counterclaim.  Any amounts received after such time on any date
may, in the discretion of the Lender, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Lender at its offices at 201 South Main
Street, Suite 300, Salt Lake City, Utah 84111.  Unless otherwise provided for
herein, if any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.  All payments hereunder shall be made
in dollars.
 
34

--------------------------------------------------------------------------------

 
(b)            All payments and any proceeds of Collateral received by the
Lender (i) not constituting either (A) a specific payment of principal,
interest, fees or other sum payable under the Loan Documents (which shall be
applied as specified by the Borrower), or (B) a mandatory prepayment (which
shall be applied in accordance with Section 2.09) or (ii) after an Event of
Default has occurred and is continuing and the Lender so elects, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements then due to the Lender from the Borrower, second, to pay interest
then due and payable on the Loans ratably, third, to prepay principal on the
Loans and unreimbursed LC Disbursements and to pay any amounts owing in respect
of Swap Agreement Obligations and Banking Services Obligations, ratably (with
amounts allocated to the Term Loans of any Class applied to reduce the
subsequent scheduled repayments of the Term Loans of such Class to be made
pursuant to Section 2.08 in inverse order of maturity, fourth, to pay an amount
to the Lender equal to one hundred five percent (105%) of the aggregate LC
Exposure, to be held as cash collateral for such Obligations, fifth, to the
payment of any other Secured Obligation due to the Lender from the Borrower or
any other Loan Party.  Notwithstanding anything to the contrary contained in
this Agreement, unless so directed by the Borrower, or unless a Default is in
existence, the Lender shall not apply any payment which it receives to any
Eurodollar Loan of a Class, except (i) on the expiration date of the Interest
Period applicable thereto, or (ii) in the event, and only to the extent, that
there are no outstanding CBFR Loans of the same Class and, in any such event,
the Borrower shall pay the break funding payment required in accordance with
Section 2.14.  The Lender shall have the continuing and exclusive right to apply
and reverse and reapply any and all such proceeds and payments to any portion of
the Secured Obligations.
 
(c)            At the election of the Lender, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 8.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder, whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Lender.  The Borrower hereby irrevocably authorizes the Lender to (i)
make a Borrowing for the purpose of paying each payment of principal, interest
and fees as it becomes due hereunder or any other amount due or payable under
the Loan Documents and agrees that all such amounts charged shall constitute
Loans, and that all such Borrowings shall be deemed to have been requested
pursuant to Section 2.03 and (ii) charge any deposit account of the Borrower
maintained with the Lender for each payment of principal, interest and fees as
it becomes due or payable hereunder or any other amount due under the Loan
Documents.  Without limiting the foregoing, (w) the Lender is authorized to make
a Borrowing under the Revolving Loan for deposit into any deposit account of the
Borrower maintained with the Lender on each Business Day as needed to cover all
checks and other charges against such deposit account; (x) the amount of any
such Borrowing shall not exceed the Availability at such time; (y) upon the
occurrence of an Event of Default, the Lender may, in its sole discretion, cease
all such Borrowings under the Revolving Loan into such deposit account; and (z)
the Lender is authorized and directed to disburse all collected funds in such
deposit account on each Business Day to the Lender to be applied as a payment on
the Revolving Loan.
 
(d)            The Lender may from time to time provide the Borrower with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”).  The Lender is under no duty or obligation to provide
Statements, which, if provided, will be solely for the Borrower’s convenience. 
Statements may contain estimates of the amounts owed during the relevant billing
period, whether of principal, interest, fees or other Secured Obligations.  If
the Borrower pays the full amount indicated on a Statement on or before the due
date indicated on such Statement, the Borrower shall not be in default of
payment with respect to the billing period indicated on such Statement;
provided, that acceptance by the Lender of any payment that is less than the
total amount actually due at that time (including but not limited to any past
due amounts) shall not constitute a waiver of the Lender’s right to receive
payment in full at another time.
 
35

--------------------------------------------------------------------------------

 
Section 2.17                          Returned Payments.  If after receipt of
any payment which is applied to the payment of all or any part of the
Obligations (including a payment effected through exercise of a right of
setoff), the Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the Lender in
its discretion), then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Lender.  The
provisions of this Section 2.17 shall be and remain effective notwithstanding
any contrary action which may have been taken by the Lender in reliance upon
such payment or application of proceeds.  The provisions of this Section 2.17
shall survive the termination of this Agreement.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Lender that (and where
applicable, agrees):
 
Section 3.01                          Organization; Powers.  Each Loan Party and
each Subsidiary is duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
 
Section 3.02                          Authorization; Enforceability.  The
Transactions are within each Loan Party’s corporate or other organizational
powers and have been duly authorized by all necessary corporate or other
organizational actions and, if required, actions by equity holders.  Each Loan
Document to which each Loan Party is a party has been duly executed and
delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
Section 3.03                          Governmental Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents, (b)
will not violate any Requirement of Law applicable to any Loan Party or any
Subsidiary, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or any Subsidiary or
the assets of any Loan Party or any Subsidiary, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any
Subsidiary, and (d) will not result in the creation or imposition of, or other
requirement to create,  any Lien on any asset of any Loan Party or any
Subsidiary, except Liens created pursuant to the Loan Documents.
 
Section 3.04                          Financial Condition; No Material Adverse
Change.
 
(a)            The Borrower has heretofore furnished to the Lender its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended August 31, 2018, reported on
by Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
the fiscal quarter and the portion of the fiscal year ended February 28, 2019,
certified by a Financial Officer.  Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to normal year end audit
adjustments all of which, when taken as a whole, would not be materially adverse
and the absence of footnotes in the case of the statements referred to in clause
(ii) above.
 
36

--------------------------------------------------------------------------------

 
(b)            No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since August 31,
2018.
 
Section 3.05                          Properties.
 
(a)            As of the date of this Agreement, Schedule 3.05 sets forth the
address of each parcel of real property that is owned or leased by any Loan
Party.  Each of such leases and subleases is valid and enforceable in accordance
with its terms and is in full force and effect, and no default by any party to
any such lease or sublease exists.  Each of the Loan Parties and each Subsidiary
has good and indefeasible title to, or valid leasehold interests in, all of its
real and personal property, free of all Liens other than those permitted by
Section 6.02.
 
(b)            Each Loan Party and each Subsidiary owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05, and the
use thereof by each Loan Party and each Subsidiary does not infringe in any
material respect upon the rights of any other Person, and each Loan Party’s and
each Subsidiary’s rights thereto are not subject to any licensing agreement or
similar arrangement.
 
Section 3.06                          Litigation and Environmental Matters.
 
(a)            There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Loan Party, threatened against or affecting any Loan Party or any Subsidiary (i)
as to which there is a reasonable possibility of an adverse determination and
that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters set forth on Schedule 3.06) or (ii) that involve any Loan Document or
the Transactions.
 
(b)            Except for the Disclosed Matters, (i) no Loan Party or any
Subsidiary has received notice of any claim with respect to any Environmental
Liability or knows of any basis for any Environmental Liability and (ii) and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, no Loan
Party or any  Subsidiary (A) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law (B) has become subject to any Environmental
Liability, (C) has received notice of any claim with respect to any
Environmental Liability or (D) knows of any basis for any Environmental
Liability.
 
(c)            Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
 
Section 3.07                          Compliance with Laws and Agreements; No
Default.  Except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, each
Loan Party and each Subsidiary is in compliance with (i) each Requirement of Law
applicable to it or its property and (ii) all indentures, agreements and other
instruments binding upon it or its property.  No Default has occurred and is
continuing.
 
Section 3.08                          Investment Company Status.  No Loan Party
or any Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
 
37

--------------------------------------------------------------------------------

 
Section 3.09                          Taxes.  Each Loan Party and each
Subsidiary has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which such Loan Party or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not be expected to result in a Material Adverse
Effect.  No tax liens have been filed and no claims are being asserted with
respect to any such taxes.
 
Section 3.10                          ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.  The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan.
 
Section 3.11                          Disclosure.  The Loan Parties have
disclosed to the Lender all agreements, instruments and corporate or other
restrictions to which any Loan Party or any Subsidiary is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  None of the reports, financial
statements, certificates or other information furnished by or on behalf of any
Loan Party or any Subsidiary to the Lender in connection with the negotiation of
this Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date.
 
Section 3.12                          Material Agreements.  No Loan Party or any
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in (i) any material agreement
to which it is a party or (ii) any agreement or instrument evidencing or
governing Indebtedness.
 
Section 3.13                          Solvency.
 
(a)            Immediately after the consummation of the Transactions to occur
on the Effective Date, (i) the fair value of the assets of each Loan Party, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (ii) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) each Loan Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) no Loan Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.
 
(b)            No Loan Party intends to, nor will permit any Subsidiary to, and
no Loan Party believes that it or any Subsidiary will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.
 
38

--------------------------------------------------------------------------------

 
Section 3.14                          Insurance.  Schedule 3.14 sets forth a
description of all insurance maintained by or on behalf of the Loan Parties and
their Subsidiaries as of the Effective Date.  As of the Effective Date, all
premiums in respect of such insurance have been paid.  The Loan Parties believe
that the insurance maintained by or on behalf of the Loan Parties and their
Subsidiaries is adequate and is customary for companies engaged in the same or
similar businesses operating in the same or similar locations.
 
Section 3.15                          Capitalization and Subsidiaries.  Schedule
3.15 sets forth (a) a correct and complete list of the name and relationship to
the Borrower of each Subsidiary, (b) a true and complete listing of each class
of each of the Borrower’s authorized Equity Interests, of which all of such
issued Equity Interests are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.15, and (c) the type of entity of the Borrower and each
Subsidiary.  All of the issued and outstanding Equity Interests owned by any
Loan Party have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
non-assessable.
 
Section 3.16                          Security Interest in Collateral.  The
provisions of this Agreement and the other Loan Documents create legal and valid
Liens on all the Collateral in favor of the Lender, for the benefit of the
Secured Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Lender pursuant to any applicable law and (b) Liens perfected only by
possession (including possession of any certificate of title), to the extent the
Lender has not obtained or does not maintain possession of such Collateral.
 
Section 3.17                          Employment Matters.  As of the Effective
Date, there are no strikes, lockouts or slowdowns against any Loan Party or any
Subsidiary pending or, to the knowledge of any Loan Party, threatened.  The
hours worked by and payments made to employees of the Loan Parties and their
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable federal, state, local or foreign law dealing with such
matters.  All payments due from any Loan Party or any Subsidiary, or for which
any claim may be made against any Loan Party or any Subsidiary, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of such Loan Party or such
Subsidiary.
 
Section 3.18                          Margin Regulations.  No Loan Party is
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying Margin Stock, or extending credit for
the purpose of purchasing or carrying Margin Stock, and no part of the proceeds
of Borrowing or Letter of Credit extension hereunder will be used to purchase or
carry any Margin Stock.  Following the application of the proceeds of each
Borrowing or drawing under each Letter of Credit, not more than 25% of the value
of the assets (either of any Loan Party only or of the Loan Parties and their
Subsidiaries on a consolidated basis) will be Margin Stock.
 
Section 3.19                          Use of Proceeds.  The proceeds of the
Loans have been used and will be used, whether directly or indirectly as set
forth in Section 5.08.
 
Section 3.20                          No Burdensome Restrictions.  No Loan Party
is subject to any Burdensome Restrictions except Burdensome Restrictions
permitted under Section 6.10.
 
Section 3.21                          Anti-Corruption Laws and Sanctions.  Each
Loan Party has implemented and maintains in effect policies and procedures
designed to ensure compliance by such Loan Party, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and such Loan Party, its Subsidiaries and their
respective officers and directors and to the knowledge of such Loan Party its
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) any Loan Party, any Subsidiary,
any of their respective directors or officers or employees, or (b) to the
knowledge of any such Loan Party or Subsidiary, any agent of such Loan Party or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.  No Borrowing or
Letter of Credit, use of proceeds, Transaction or other transaction contemplated
by this Agreement or the other Loan Documents will violate Anti-Corruption Laws
or applicable Sanctions.
 
39

--------------------------------------------------------------------------------

 
Section 3.22                          Plan Assets; Prohibited Transactions. 
None of the Loan Parties or any of their Subsidiaries is an entity deemed to
hold “plan assets” (within the meaning of the Plan Asset Regulations), and
neither the execution, delivery nor performance of the transactions contemplated
under this Agreement, including the making of any Loan and the issuance of any
Letter of Credit hereunder, will give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code.
 
Section 3.23                          Affiliate Transactions.  Except as set
forth on Schedule 3.23, as of the date of this Agreement, there are no existing
or proposed agreements, arrangements, understandings or transactions between any
Loan Party and any of the officers, members, managers, directors, stockholders,
parents, holders of other Equity Interests, employees or Affiliates (other than
Subsidiaries) of any Loan Party or any members of their respective immediate
families, and none of the foregoing Persons are directly or indirectly indebted
to or have any direct or indirect ownership, partnership, or voting interest in
any Affiliate of any Loan Party or any Person with which any Loan Party has a
business relationship or which competes with any Loan Party.
 
Section 3.24                          Existing Letters of Credit.  Schedule 3.24
sets forth the Letters of Credit outstanding as of the Effective Date issued by
Lender.  Borrower acknowledges and agrees that (i) such Letters of Credit shall
be deemed to have been issued hereunder, and subject to the terms hereof, and
(ii) the undrawn amount of such Letters of Credit shall constitute Commercial LC
Exposure or Standby LC Exposure hereunder, as the case may be.
 
ARTICLE IV
CONDITIONS
 
Section 4.01                          Effective Date.  The obligations of the
Lender to make Loans and to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 8.02):
 
(a)            Credit Agreement and Loan Documents.  The Lender (or its counsel)
shall have received (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Lender (which may include fax or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other certificates, documents, instruments and agreements as the Lender shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, all in form and substance satisfactory
to the Lender.
 
(b)            Financial Statements and Projections.  The Lender shall have
received (i) audited consolidated financial statements of the Borrower for the
2016, 2017 and 2018 fiscal years, (ii) unaudited interim consolidated financial
statements of the Borrower for each fiscal quarter ended after the date of the
latest applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Lender,
reflect any material adverse change in the consolidated financial condition of
the Borrower, as reflected in the audited, consolidated financial statements
described in clause (i) of this paragraph and (iii) satisfactory Projections
through the Borrower’s fiscal year ending in 2019.
 
40

--------------------------------------------------------------------------------



(c)            Closing Certificates; Certified Certificate of Incorporation;
Good Standing Certificates.  The Lender shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the officers of such Loan Party authorized
to sign the Loan Documents to which it is a party and, in the case of the
Borrower, its Financial Officers, and (C) contain appropriate attachments,
including the charter, articles or certificate of organization or incorporation
of each Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its bylaws or
operating, management or partnership agreement, or other organizational or
governing documents, and (ii) a long form good standing certificate for each
Loan Party from its jurisdiction of organization.
 
(d)            No Default Certificate.  The Lender shall have received a
certificate, signed by a Financial Officer of the Borrower and each other Loan
Party, dated as of the Effective Date (i) stating that no Default has occurred
and is continuing, (ii) stating that the representations and warranties
contained in the Loan Documents are true and correct as of such date, and (iii)
certifying as to any other factual matters as may be reasonably requested by the
Lender.
 
(e)            Fees.  The Lender shall have received all fees required to be
paid, and all expenses required to be reimbursed for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Effective Date.  All such amounts will be paid with proceeds of Loans
made on the Effective Date and will be reflected in the funding instructions
given by the Borrower to the Lender on or before the Effective Date.
 
(f)            Lien Searches.  The Lender shall have received the results of a
recent lien search in the jurisdiction of organization of each Loan Party and
each jurisdiction where assets of the Loan Parties are located, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the Lender.
 
(g)            Pay-off Letter.  The Lender shall have received satisfactory
pay-off letters for all existing Indebtedness required to be repaid and which
confirms that all Liens upon any of the property of the Loan Parties
constituting Collateral will be terminated concurrently with such payment and
all letters of credit issued or guaranteed as part of such Indebtedness shall
have been cash collateralized or supported by a Letter of Credit.
 
(h)            Funding Account.  The Lender shall have received a notice setting
forth the deposit account of the Borrower (the “Funding Account”) to which the
Lender is authorized by the Borrower to transfer the proceeds of any Borrowings
requested or authorized pursuant to this Agreement.
 
(i)            Control Agreements.  The Lender shall have received a deposit
account control agreement described in Section 4.14 of the Security Agreement,
if required by Lender.
 
(j)            Solvency.  The Lender shall have received a solvency certificate
signed by a Financial Officer dated the Effective Date in form and substance
reasonably satisfactory to the Lender.
 
(k)            Pledged Equity Interests; Stock Powers; Pledged Notes.  The
Lender shall have received (i) the certificates representing the Equity
Interests pledged pursuant to the Security Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Lender pursuant to the Security Agreement endorsed (without recourse) in
blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof.
 
41

--------------------------------------------------------------------------------

 
(l)            Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Lender to be filed,
registered or recorded in order to create in favor of the Lender, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 6.02), shall be in proper form
for filing, registration or recordation.
 
(m)            Insurance.  The Lender shall have received evidence of insurance
coverage in form, scope, and substance reasonably satisfactory to the Lender and
otherwise in compliance with the terms of Section 5.10 of this Agreement and
Section 4.12 of the Security Agreement.
 
(n)            Legal Due Diligence.  The Lender and its counsel shall have
completed all legal due diligence, the results of which shall be satisfactory to
Lender in its sole discretion.
 
(o)            USA PATRIOT Act, Etc.  The Lender shall have received, (x) at
least five (5) days prior to the Effective Date, all documentation and other
information regarding the Borrower requested in connection with applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act and the Beneficial Ownership Regulation, if applicable, to the
extent requested in writing of the Borrower at least ten (10) days prior to the
Effective Date, and (y) a properly completed and signed IRS Form W-8 or W-9, as
applicable, for each Loan Party.
 
(p)            Other Documents.  The Lender shall have received such other
documents as the Lender or its counsel may have reasonably requested.
 
The Lender shall notify the Borrower of the Effective Date, and such notice
shall be conclusive and binding.  Notwithstanding the foregoing, the obligations
of the Lender to make Loans and to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 8.02) at or prior to the Effective Date.
 
Section 4.02                          Each Credit Event.  The obligation of the
Lender to make a Loan on the occasion of any Borrowing, and to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
 
(a)            The representations and warranties of the Loan Parties set forth
in the Loan Documents shall be true and correct in all material respects with
the same effect as though made on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).
 
(b)            At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
 
42

--------------------------------------------------------------------------------

 
(c)            After giving effect to any Borrowing or the issuance, amendment,
renewal or extension of any Letter of Credit, Availability shall not be less
than zero.
 
(d)            No event shall have occurred and no condition shall exist which
has or could be reasonably expected to have a Material Adverse Effect.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section.
 
ARTICLE V
AFFIRMATIVE COVENANTS
 
Until all of the Secured Obligations shall have been Paid in Full, each Loan
Party executing this Agreement covenants and agrees, jointly and severally with
all of the other Loan Parties, with the Lender that:
 
Section 5.01                          Financial Statements; Other Information. 
The Borrower will furnish to the Lender:
 
(a)            within 120 days after the end of each fiscal year of the
Borrower, its audited consolidated and consolidating balance sheet and related
statements of operations, stockholders’ equity, cash flows and retained
earnings, and a schedule of contingent liabilities as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing acceptable to the Lender (with the Lender
acknowledging that Deloitte & Touche LLP is acceptable) (without a “going
concern” or like qualification, commentary or exception, and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, accompanied by any management letter prepared by said
accountants;
 
(b)            within 60 days after the end of each of the first three fiscal
quarters of the Borrower, its consolidated and consolidating balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of such fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
 
(c)            within 60 days of the end of each fiscal quarter of the Borrower
(other than the final quarter of a fiscal year), and within 120 days of the end
of each fiscal year of the Borrower, a detailed aging of the Borrower’s accounts
receivable as of the period then ended, including all invoices aged by invoice
date, prepared in a manner reasonably acceptable to the Lender, together with a
summary specifying the name and balance due for each Account Debtor, all
delivered electronically in a text formatted file acceptable to the Lender;
 
43

--------------------------------------------------------------------------------

 
(d)            concurrently with any delivery of financial statements under
clause (a) or (b) above, a compliance certificate of a Financial Officer in
substantially the form of Exhibit B (i) certifying, in the case of the financial
statements delivered under clause (b) above, as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, (ii) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.12 and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate. Each such
compliance certificate delivered concurrently with the financial statements
under clause (a) above shall include a complete list of all patent and trademark
registrations received and applications filed by the Loan Parties with the
United States Patent and Trademark Office and all copyright registrations
received and applications filed by the Loan Parties with the United States
Copyright Office during the prior fiscal year together with all other patents,
trademarks and copyrights otherwise acquired during the prior fiscal year;
 
(e)            notwithstanding anything in this Agreement to the contrary, the
Borrower will be required to timely deliver, as soon as reasonably practicable,
but in any event within 15 days after a request therefor from the Lender, such
financial information as may be necessary to promptly and accurately calculate
any financial ratio or covenant required under this Agreement, even if such
information is not specifically enumerated herein.  Any review of any
Borrower-prepared financial statements used to test any financial ratio or
covenant will not waive the Lender’s rights to require further review or audit
of such information or any rights if such further review or audit indicates
financial information contrary to the Borrower-prepared financial statements;
 
(f)            as soon as available, but in any event no later than 60 days
after the beginning of each fiscal year of the Borrower, a copy of the plan and
forecast (including a projected consolidated and consolidating balance sheet,
income statement and cash flow statement) of the Borrower for each month of the
such fiscal year (the “Projections”) in form reasonably satisfactory to the
Lender;
 
(g)            promptly after receipt thereof by the Borrower or any Subsidiary,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by the SEC or such
other agency regarding financial or other operational results of the Borrower or
any Subsidiary thereof;
 
(h)            promptly, but in any event within 30 days following any request
therefor, (x) such other information regarding the assets, business, operations,
property, material changes in ownership of Equity Interests, business affairs,
financial condition, prospects, and results of operations of any Loan Party or
any Subsidiary, or compliance with the terms of this Agreement, as the Lender
may reasonably request and (y) information and documentation reasonably
requested by the Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and the Beneficial Ownership Regulation, if applicable; and
 
Documents required to be delivered pursuant to Section 5.01(a), Section 5.01(b)
or Section 5.01(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which such
materials are publicly available as posted on the Electronic Data Gathering,
Analysis and Retrieval system (EDGAR); or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which the Lender has access (whether a commercial, third-party website or
whether made available by the Lender); provided that: (A) upon written request
by the Lender to the Borrower, the Borrower shall deliver paper copies of such
documents to the Lender until a written request to cease delivering paper copies
is given by the Lender and (B) the Borrower shall notify the Lender (by
facsimile or through Electronic System) of the posting of any such documents and
provide to the Lender through Electronic System electronic versions (i.e., soft
copies) of such documents.  The Lender shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above.
 
44

--------------------------------------------------------------------------------



Section 5.02                          Notices of Material Events.  The Borrower
will furnish to the Lender prompt (but in any event within any time period that
may be specified below) written notice of the following:
 
(a)            the occurrence of any Default;
 
(b)            receipt of any notice of any investigation by a Governmental
Authority or any litigation or proceeding commenced or threatened against any
Loan Party or any Subsidiary that (i) seeks damages in excess of $500,000, (ii)
seeks injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets, (iv) alleges criminal misconduct by any Loan Party or
any Subsidiary, (v) alleges the violation of, or seeks to impose remedies under
any Environmental Law or related Requirement of Law, or seeks to impose
Environmental Liability, (vi) asserts liability on the part of any Loan Party or
any Subsidiary in excess of $500,000 in respect of any tax, fee, assessment, or
other governmental charge, or (vii) involves any product recall;
 
(c)            any material change in accounting or financial reporting
practices by the Borrower or any Subsidiary;
 
(d)            the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Loan Parties and their Subsidiaries in an aggregate
amount exceeding $500,000;
 
(e)            within two (2) Business Days after the occurrence thereof, any
Loan Party entering into a Swap Agreement or an amendment to a Swap Agreement,
together with copies of all agreements evidencing such Swap Agreement or
amendment;
 
(f)            any change in the credit ratings from a credit rating agency, or
the placement by a credit rating agency of any Loan Party on a “Credit Watch” or
“WatchList” or any similar list, in each case with negative implications, or the
cessation by a credit rating agency of, or its intent to cease, rating such Loan
Party’s debt;
 
(g)            any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect; and
 
(h)            any change that would result in a change of beneficial owner
pursuant to the Beneficial Ownership Regulation, if applicable.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
Section 5.03                          Existence; Conduct of Business.  Each Loan
Party will, and will cause each Subsidiary to, (a) do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 and (b) carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted.
 
45

--------------------------------------------------------------------------------

 
Section 5.04                          Payment of Obligations.  Each Loan Party
will, and will cause each Subsidiary to, pay or discharge all Material
Indebtedness and all other material liabilities and obligations, including
Taxes, before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Loan Party or Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect; provided, however, that each Loan Party
will, and will cause each Subsidiary to,  remit withholding taxes and other
payroll taxes to appropriate Governmental Authorities as and when claimed to be
due, notwithstanding the foregoing exceptions.
 
Section 5.05                          Maintenance of Properties.  Each Loan
Party will, and will cause each Subsidiary to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted.
 
Section 5.06                          Books and Records; Inspection Rights. 
Each Loan Party will, and will cause each Subsidiary to, (a) keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities and (b)
permit any representatives designated by the Lender (including employees of the
Lender or any consultants, accountants, lawyers, agents and appraisers retained
by the Lender), upon reasonable prior notice, to visit and inspect its
properties, conduct at the Loan Party’s premises field examinations of the Loan
Party’s assets, liabilities, books and records, including examining and making
extracts from its books and records, environmental assessment reports and Phase
I or Phase II studies, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested; provided, however, that if no Event of Default
has occurred and is continuing, such inspections shall be limited to one per
calendar year and shall be at the sole expense of the Borrower.  The Loan
Parties acknowledge that the Lender, after exercising its rights of inspection,
may prepare certain Reports pertaining to the Loan Parties’ assets for internal
use by the Lender.
 
Section 5.07                          Compliance with Laws and Material
Contractual Obligations.  Each Loan Party will, and will cause each Subsidiary
to, (i) comply with each Requirement of Law applicable to it or its property
(including, without limitation, Environmental Laws) and (ii) perform in all
material respects its obligations under material agreements to which it is a
party , except, in each case, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Each Loan Party will maintain in effect and enforce policies and
procedures designed to ensure compliance by such Loan Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
 
Section 5.08                          Use of Proceeds.
 
(a)            The proceeds of the Loans and the Letters of Credit will be used
only for (i) payment in full of all Indebtedness of the Borrower under the
Original Credit Agreement, including, without limitation, the Original Revolving
Loan and the Original Term Loans, (ii) Special Stock Repurchases, and (iii) the
Borrower’s general working capital and other business purposes.  No part of the
proceeds of any Loan and no Letter of Credit will be used, whether directly or
indirectly, (y) for any purpose that entails a violation of any of the
regulations of the Federal Reserve Board, including Regulations T, U and X or
(z) to make any Acquisition.  Letters of Credit will be issued only to support
general corporate purposes.
 
46

--------------------------------------------------------------------------------



(b)            Anti-Corruption Laws and Sanctions.  The Borrower will not
request any Borrowing or Letter of Credit, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
permitted for a Person required to comply with Sanctions, or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.
 
Section 5.09                          Accuracy of Information.  The Loan Parties
will ensure that any information, including financial statements or other
documents, furnished to the Lender in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder contains no material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and the
furnishing of such information shall be deemed to be a representation and
warranty by the Borrower on the date thereof as to the matters specified in this
Section 5.09; provided that, with respect to the Projections, the Loan Parties
will cause the Projections to be prepared in good faith based upon assumptions
believed to be reasonable at the time.
 
Section 5.10                          Insurance.  Each Loan Party will, and will
cause each Subsidiary to, maintain with financially sound and reputable carriers
having a financial strength rating of at least A- by A.M. Best Company (a)
insurance in such amounts (with no greater risk retention) and against such
risks (including, without limitation, loss or damage by fire and loss in
transit; theft, burglary, pilferage, larceny, embezzlement, and other criminal
activities; business interruption; and general liability) and such other
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(b) all insurance required pursuant to the Collateral Documents.  The Borrower
will furnish to the Lender information in reasonable detail as to the insurance
so maintained.
 
Section 5.11                          Appraisals.  At any time that the Lender
requests, the Borrower will, and will cause each Subsidiary to, provide the
Lender with appraisals or updates thereof of their Inventory, Equipment and real
property from an appraiser selected and engaged by the Lender, and prepared on a
basis satisfactory to the Lender, such appraisals and updates to include,
without limitation, information required by any applicable Requirement of Law;
provided, however, that if no Event of Default has occurred and is continuing,
such appraisals shall be limited to one per calendar year and shall be at the
sole expense of the Borrower.
 
Section 5.12                          Casualty and Condemnation.  The Borrower
(a) will furnish to the Lender prompt written notice of any casualty or other
insured damage to any material portion of the Collateral or the commencement of
any action or proceeding for the taking of any material portion of the
Collateral or interest therein under power of eminent domain or by condemnation
or similar proceeding and (b) will ensure that the Net Proceeds of any such
event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.
 
Section 5.13                          Depository Banks.  Each Loan Party will
maintain the Lender as its principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity,
and other deposit accounts for the conduct of its business.
 
Section 5.14                          Additional Collateral; Further Assurances.
 
47

--------------------------------------------------------------------------------

 
(a)            Subject to any applicable Requirement of Law, each Loan Party
will cause each of its domestic Subsidiaries formed or acquired after the date
of this Agreement or any limited liability companies formed pursuant to any
division to become a Loan Party by executing a Joinder Agreement. In connection
therewith, the Lender shall have received all documentation and other
information regarding such newly formed or acquired Subsidiaries as may be
required to comply with the applicable “know your customer” rules and
regulations, including the USA Patriot Act. Upon execution and delivery thereof,
each such Person (i) shall automatically become a Loan Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the Lender,
for the benefit of the Secured Parties, in any property of such Loan Party which
constitutes Collateral, including any parcel of real property located in the
U.S. owned by any Loan Party.
 
(b)            Each Loan Party will cause 100% of the issued and outstanding
Equity Interests of each of its domestic Subsidiaries to be subject at all times
to a first priority, perfected Lien in favor of the Lender, for the benefit of
the Secured Parties, pursuant to the terms and conditions of the Loan Documents
or other security documents as the Lender shall reasonably request.
 
(c)            Without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Lender such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by any Requirement of Law or
which the Lender may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all in form and substance reasonably satisfactory to
the Lender and all at the expense of the Loan Parties.
 
(d)            If any material assets (including any real property or
improvements thereto or any interest therein) are acquired by any Loan Party
after the Effective Date (other than assets constituting Collateral under the
Security Agreement that become subject to the Lien under the Security Agreement
upon acquisition thereof), the Borrower will (i) notify the Lender and, if
requested by the Lender, cause such assets to be subjected to a Lien securing
the Secured Obligations and (ii) take, and cause each applicable Loan Party to
take, such actions as shall be necessary or reasonably requested by the Lender
to grant and perfect such Liens, including actions described in paragraph (c) of
this Section, all at the expense of the Loan Parties.
 
ARTICLE VI
NEGATIVE COVENANTS
 
Until all of the Secured Obligations shall have been Paid in Full, each Loan
Party executing this Agreement covenants and agrees, jointly and severally with
all of the other Loan Parties, with the Lender that:
 
Section 6.01                          Indebtedness.  No Loan Party will, nor
will it permit any Subsidiary to, create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)            the Secured Obligations;
 
(b)            Indebtedness existing on the date hereof and set forth in
Schedule 6.01 (excluding, however, following the making of the initial Loans
hereunder, the Indebtedness to be repaid with the proceeds of such Loan as
indicated on Schedule 6.01) and any extensions, renewals, refinancings and
replacements of any such Indebtedness in accordance with clause (f) hereof;
 
48

--------------------------------------------------------------------------------

 
(c)            Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other Subsidiary, provided that (i)
Indebtedness of any Subsidiary that is not a Loan Party to the Borrower or any
other Loan Party shall be subject to Section 6.04 and (ii) Indebtedness of any
Loan Party to any Subsidiary that is not a Loan Party shall be subordinated to
the Secured Obligations on terms reasonably satisfactory to the Lender;
 
(d)            Guarantees by the Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary,
provided that (i) the Indebtedness so Guaranteed is permitted by this
Section 6.01, (ii) Guarantees by the Borrower or any other Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04 and (iii) Guarantees permitted under this clause (d) shall be
subordinated to the Secured Obligations on the same terms as the Indebtedness so
Guaranteed is subordinated to the Secured Obligations;
 
(e)            Indebtedness of the Borrower or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (f) below; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (e) together with any
Refinance Indebtedness in respect thereof permitted by clause (f) below, shall
not exceed $3,000,000 at any time outstanding;
 
(f)            Indebtedness which represents extensions, renewals, refinancing
or replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b) and (e)  and (i)  hereof (such
Indebtedness being referred to herein as the “Original Indebtedness”); provided
that (i) such Refinance Indebtedness does not increase the principal amount or
interest rate of the Original Indebtedness, (ii) any Liens securing such
Refinance Indebtedness are not extended to any additional property of any Loan
Party or any Subsidiary, (iii) no Loan Party or any Subsidiary that is not
originally obligated with respect to repayment of such Original Indebtedness is
required to become obligated with respect to such Refinance Indebtedness, (iv)
such Refinance Indebtedness does not result in a shortening of the average
weighted maturity of such Original Indebtedness, (v) the terms of such Refinance
Indebtedness are not less favorable to the obligor thereunder than the original
terms of such Original Indebtedness and (vi) if such Original Indebtedness was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of such Refinance Indebtedness must include subordination terms and
conditions that are at least as favorable to the Lender as those that were
applicable to such Original Indebtedness;
 
(g)            Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
 
(h)            Indebtedness of any Loan Party in respect of performance bonds,
bid bonds, appeal bonds, surety bonds and similar obligations, in each case
provided in the ordinary course of business;
 
(i)            other unsecured Indebtedness in an aggregate principal amount not
exceeding $1,500,000 at any time outstanding;
 
Section 6.02                          Liens.  No Loan Party will, nor will it
permit any Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including Accounts) or rights in respect of any thereof,
except:
 
49

--------------------------------------------------------------------------------



(a)            Liens created pursuant to any Loan Document;
 
(b)            Permitted Encumbrances;
 
(c)            any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
 
(d)            Liens on fixed or capital assets acquired, constructed or
improved by the Borrower or any Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of the Borrower or any Subsidiary;
 
(e)            any Lien existing on any property or asset (other than Accounts
and Inventory) prior to the acquisition thereof by the Borrower or any
Subsidiary or existing on any property or asset (other than Accounts and
Inventory) of any Person that becomes a Loan Party after the date hereof prior
to the time such Person becomes a Loan Party; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Loan Party, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Loan Party and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Loan Party, as the case may be ,and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
 
(f)            Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon;
 
(g)            Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;
 
(h)            Liens securing obligations in respect to commercial or
trade-related Letters of Credit permitted under Section 6.01 and covering the
goods (or the documents of title in respect of such goods) financed by such
Letters of Credit together with the proceeds and products thereof; and
 
(i)            Liens granted by a Subsidiary that is not a Loan Party in favor
of the Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary.
 
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (i) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrances and
clause (a) above and (ii) Inventory, other than those permitted under clauses
(a) and (b) of the definition of Permitted Encumbrances and clause (a) above.
 
Section 6.03                          Fundamental Changes.
 
(a)            No Loan Party will, nor will it permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or otherwise Dispose of all or any substantial part
of its assets, or all or substantially all of the stock of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate, divide or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing, (i) any Subsidiary of the Borrower may
 
50

--------------------------------------------------------------------------------



merge into the Borrower in a transaction in which the Borrower is the surviving
entity, (ii) any Loan Party (other than the Borrower) may merge into any other
Loan Party in a transaction in which the surviving entity is a Loan Party and
(iii) any Subsidiary that is not a Loan Party may liquidate, divide or dissolve
if the Borrower determines in good faith that such liquidation, division or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lender; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04.
 
(b)            No Loan Party will, nor will it permit any Subsidiary to,
consummate a Division as the Dividing Person, without the prior written consent
of the Lender.  Without limiting the foregoing, if any Loan Party that is a
limited liability company consummates a Division (with or without the prior
consent of the Lender as required above), each Division Successor shall be
required to comply with the obligations set forth in Section 5.14 and the other
further assurances obligations set forth in the Loan Documents and become a Loan
Party under this Agreement and the other Loan Documents.
 
(c)            No Loan Party will, nor will it permit any Subsidiary to, engage
in any business other than businesses of the type conducted by the Borrower and
its Subsidiaries on the date hereof and businesses reasonably related thereto.
 
(d)            No Loan Party will, nor will it permit any Subsidiary to, change
its fiscal year or any fiscal quarter from the basis in effect on the Effective
Date, unless such Loan Party shall have given the Lender at least 60 days’ prior
written notice of such change.
 
(e)            No Loan Party will change the accounting basis upon which its
financial statements are prepared.
 
(f)            No Loan Party will change the tax filing elections it has made
under the Code.
 
Section 6.04                          Investments, Loans, Advances, Guarantees
and Acquisitions.  No Loan Party will, nor will it permit any Subsidiary to,
form any subsidiary after the Effective Date, or purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any Equity Interests, evidences
of indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (whether through purchase of assets, merger
or otherwise), except the following:
 
(a)            Permitted Investments, subject to control agreements in favor of
the Lender or otherwise subject to a perfected security interest in favor of the
Lender;
 
(b)            investments in existence on the date hereof and described in
Schedule 6.04;
 
(c)            investments by the Borrower and the Subsidiaries in Equity
Interests in their respective Subsidiaries, provided that (i) any such Equity
Interests held by a Loan Party shall be pledged pursuant to the Security
Agreement (subject to the limitations, if any, applicable to Equity Interests of
a foreign Subsidiary referred to in Section 5.14) and (ii) the aggregate amount
of investments by Loan Parties in Subsidiaries that are not Loan Parties
(together with outstanding intercompany loans permitted under Section 6.04(d)
and outstanding Guarantees permitted under Section 6.04(e)) shall not exceed (A)
$1,000,000 at any time outstanding in any individual case or (B) $5,000,000 at
any time outstanding in the aggregate (in each case determined without regard to
any write-downs or write-offs);
 
51

--------------------------------------------------------------------------------

 
(d)            loans or advances made by any Loan Party to any Subsidiary and
made by any Subsidiary to a Loan Party or any other Subsidiary, provided that
(i) any such loans and advances made by a Loan Party shall be evidenced by a
promissory note pledged pursuant to the Security Agreement and (ii) the amount
of such loans and advances made by Loan Parties to Subsidiaries that are not
Loan Parties (together with outstanding investments permitted under Section
6.04(c) and outstanding Guarantees permitted under Section 6.04(e)) shall not
exceed (A) $1,000,000 at any time outstanding in any individual case or (B)
$5,000,000 at any time outstanding in the aggregate (in each case determined
without regard to any write-downs or write-offs);
 
(e)            Guarantees constituting Indebtedness permitted by Section 6.01,
provided that the principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party (together with outstanding
investments permitted under clause (ii) to the proviso to Section 6.04(c) and
outstanding intercompany loans permitted under clause (ii) to the proviso to
Section 6.04(d)) shall not exceed (A) $1,000,000 at any time outstanding in any
individual case or (B) $5,000,000 at any time outstanding in the aggregate (in
each case determined without regard to any write-downs or write-offs);
 
(f)            notes payable, or stock or other securities issued by Account
Debtors to a Loan Party pursuant to negotiated agreements with respect to
settlement of such Account Debtor’s Accounts in the ordinary course of business,
consistent with past practices;
 
(g)            investments in the form of Swap Agreements permitted by
Section 6.07;
 
(h)            investments of any Person existing at the time such Person
becomes a Subsidiary of the Borrower or consolidates or merges with the Borrower
or any Subsidiary (including in connection with a permitted acquisition), so
long as such investments were not made in contemplation of such Person becoming
a Subsidiary or of such merger;
 
(i)            investments received in connection with the disposition of assets
permitted by Section 6.05; and
 
(j)            investments constituting deposits described in clauses (c) and
(d) of the definition of the term “Permitted Encumbrances”.
 
Section 6.05                          Asset Sales.  No Loan Party will, nor will
it permit any Subsidiary to, Dispose of any asset, including any Equity Interest
owned by it, nor will the Borrower permit any Subsidiary to issue any additional
Equity Interest in such Subsidiary (other than to the Borrower or another
Subsidiary in compliance with Section 6.04), except:
 
(a)            Dispositions of (i) Inventory in the ordinary course of business
and (ii) used, obsolete, worn out or surplus Equipment or property in the
ordinary course of business; and asset impairment in the ordinary course of
business;
 
(b)            Dispositions of assets to the Borrower or any Subsidiary,
provided that any such Dispositions involving a Subsidiary that is not a Loan
Party shall be made in compliance with Section 6.09;
 
(c)            Dispositions of Accounts (excluding sales or dispositions in a
factoring arrangement) in connection with the compromise, settlement or
collection thereof;
 
(d)            Dispositions of Permitted Investments and other investments
permitted by clauses (i) and (k) of Section 6.04;
 
52

--------------------------------------------------------------------------------

 
(e)            Sale and Leaseback Transactions permitted by Section 6.06;
 
(f)            Dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary; and
 
(g)            Dispositions of assets (other than Equity Interests in a
Subsidiary unless all Equity Interests in such Subsidiary are sold) that are not
permitted by any other clause of this Section, provided that the aggregate fair
market value of all assets Disposed of in reliance upon this paragraph (g) shall
not exceed $1,000,000 during any fiscal year of the Borrower;
 
provided that all leases and Dispositions permitted under this Section 6.05
(other than those permitted by paragraphs (b), (d) and (f) above) shall be made
for fair value and for at least 75% cash consideration.
 
Section 6.06                          Sale and Leaseback Transactions.  No Loan
Party will, nor will it permit any Subsidiary to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred (a “Sale and Leaseback Transaction”), except for any such
sale of any fixed or capital assets by the Borrower or any Subsidiary that is
made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 90 days after the Borrower or
such Subsidiary acquires or completes the construction of such fixed or capital
asset.
 
Section 6.07                          Swap Agreements.  No Loan Party will, nor
will it permit any Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any Subsidiary), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from floating to
fixed rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.
 
Section 6.08                          Restricted Payments; Certain Payments of
Indebtedness.
 
(a)            No Loan Party will, nor will it permit any Subsidiary to, declare
or make, or agree to declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except (i)
the Borrower may declare and pay dividends with respect to its common stock
payable solely in additional shares of its common stock, and, with respect to
its preferred stock, payable solely in additional shares of such preferred stock
or in shares of its common stock, (ii) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (iii) the Borrower may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Borrower and its
Subsidiaries, (iv) the Borrower may make other Restricted Payments provided that
(A) no Event of Default has occurred and is continuing or would occur as a
result of such Restricted Payment and (B) upon giving effect to such Restricted
Payment, the Loan Parties are in pro forma compliance with the financial
covenants set forth in Section 6.12 based upon the most recent financial
statements delivered to the Lender pursuant to Section 5.01, and (v) the
Borrower may make repurchases of the outstanding stock of the Borrower within
twelve (12) months after the Effective Date in an amount not to exceed
$15,000,000 from the proceeds of the Term Loan and an additional $5,000,000
derived from cash of foreign Subsidiaries (“Special Stock Repurchases”),
provided that (A) no Event of Default has occurred and is continuing or would
occur as a result of such Special Stock Repurchases and (B) upon giving effect
to such Special Stock Repurchases, the Loan Parties are in pro forma compliance
with the financial covenants set forth in Section 6.12 based upon the most
recent financial statements delivered to the Lender pursuant to Section 5.01.
 
53

--------------------------------------------------------------------------------

 
(b)            No Loan Party will, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:
 
(i)
 
payment of Indebtedness created under the Loan Documents;
 

(ii)
 
payment of regularly scheduled interest and principal payments as and when due
in respect of any Indebtedness permitted under Section 6.01, other than payments
in respect of the Subordinated Indebtedness prohibited by the subordination
provisions thereof;
 

(iii)
 
refinancings of Indebtedness to the extent permitted by Section 6.01; and
 

(iv)
 
payment of secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness to the
extent such sale or transfer is permitted by the terms of Section 6.05.
 

Section 6.09                          Transactions with Affiliates.  No Loan
Party will, nor will it permit any Subsidiary to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions that (i) are in the ordinary course
of business and (ii) are at prices and on terms and conditions not less
favorable to such Loan Party or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Loan Parties not involving any other Affiliate, (c) any investment
permitted by Section 6.04(c) or Section 6.04(d), (d) any Indebtedness permitted
under Section 6.01(c), (e) any Restricted Payment permitted by Section 6.08, (f)
the payment of reasonable fees to directors of the Borrower or any Subsidiary
who are not employees of the Borrower or any Subsidiary, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of the Borrower or its Subsidiaries in the
ordinary course of business, and (g) any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans
approved by the Borrower’s board of directors.
 
Section 6.10                          Restrictive Agreements.  No Loan Party
will, nor will it permit any Subsidiary to, directly or indirectly enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of such Loan Party or
any Subsidiary to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by any
Requirement of Law or by any Loan Document, (ii) the foregoing shall not apply
to restrictions and conditions existing on the date hereof identified on
Schedule 6.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.
 
54

--------------------------------------------------------------------------------

 
Section 6.11                          Amendment of Material Documents.  No Loan
Party will, nor will it permit any Subsidiary to, amend, modify or waive any of
its rights under (a) any agreement relating to any Subordinated Indebtedness or
(b) its charter, articles or certificate of organization or incorporation and
bylaws or operating, management or partnership agreement, or other
organizational or governing documents, to the extent any such amendment,
modification or waiver would be adverse to the Lender.
 
Section 6.12                          Financial Covenants.
 
(a)            Funded Indebtedness to Adjusted EBITDAR Ratio.  The Borrower will
not permit the Funded Indebtedness to Adjusted EBITDAR Ratio, on the last day of
any fiscal quarter of the Borrower, to be greater than 3.00 to 1.00.
 
(b)            Fixed Charge Coverage Ratio.  The Borrower will not permit the
Fixed Charge Coverage Ratio, for any period of four consecutive fiscal quarters
ending on the last day of any fiscal quarter, to be less than 1.15 to 1.00.
 
(c)            Capital Expenditures.  The Borrower will not, nor will it permit
any Subsidiary to, incur or make any Capital Expenditures, exclusive of
curriculum development costs, in an amount exceeding $8,000,000 in the aggregate
during any fiscal year of the Borrower;
 
(d)            Asset Coverage Test.  The Borrower will not permit the aggregate
amount of the accounts receivable of the Borrower and the Guarantors to be less
than 150% of the Revolving Exposure at any time, measured no less than once each
fiscal quarter of the Borrower.
 
Such covenants or any computations required to determine or test compliance with
such covenants may be made by the Lender at any time or times and in its sole
and absolute discretion based on information available to the Lender.
 
ARTICLE VII
EVENTS OF DEFAULT
 
If any of the following events (“Events of Default”) shall occur:
 
(a)            the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise, and such failure shall continue unremedied
for a period of ten (10) days;
 
(b)            the Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of ten (10) days;
 
(c)            any representation or warranty made or deemed made by or on
behalf of any Loan Party or any Subsidiary in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, shall prove to have been
materially incorrect when made or deemed made;
 
55

--------------------------------------------------------------------------------

 
(d)            any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), Section 5.03 (with respect
to a Loan Party’s existence) or Section 5.08 or in Article VI;
 
(e)            any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d)), and such failure shall continue unremedied for a
period of (i) 20 days after the earlier of any Loan Party’s knowledge of such
breach or notice thereof from the Lender if such breach relates to terms or
provisions of Section 5.01, Section 5.02, (other than Section 5.02(a)),
Section 5.03 through Section 5.07, Section 5.10, Section 5.11 or Section 5.13 of
this Agreement or (ii) 20 days after the earlier of any Loan Party’s knowledge
of such breach or notice thereof from the Lender if such breach relates to terms
or provisions of any other Section of this Agreement;
 
(f)            any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;
 
(g)            any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness to the extent such sale or transfer is
permitted by the terms of Section 6.05;
 
(h)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or any Subsidiary or its debts, or of a substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;
 
(i)            any Loan Party or any Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Subsidiary of any Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(j)            any Loan Party or any Subsidiary shall become unable, admit in
writing its inability, or publicly declare its intention not to, or fail
generally, to pay its debts as they become due;
 
56

--------------------------------------------------------------------------------

 
(k)            one or more judgments for the payment of money in an aggregate
amount in excess of $250,000 shall be rendered against any Loan Party, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Loan Party or any Subsidiary to enforce
any such judgment or any Loan Party or any Subsidiary shall fail within thirty
(30) days to discharge one or more non-monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;
 
(l)            an ERISA Event shall have occurred that, in the opinion of the
Lender, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
 
(m)            a Change in Control shall occur;
 
(n)            the occurrence of any “default”, as defined in any Loan Document
(other than this Agreement), or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided;
 
(o)            the Loan Guaranty or any Obligation Guaranty shall fail to remain
in full force or effect or any action shall be taken to discontinue or to assert
the invalidity or unenforceability of the Loan Guaranty or any Obligation
Guaranty, or any individual Guarantor dies or a guardian or conservator is
appointed for any individual Guarantor or all or any portion of their property,
or any Guarantor shall fail to comply with any of the terms or provisions of the
Loan Guaranty or any Obligation Guaranty to which it is a party, or any
Guarantor shall deny that it has any further liability under the Loan Guaranty
or any Obligation Guaranty to which it is a party, or shall give notice to such
effect, including, but not limited to notice of termination delivered pursuant
to Section 9.08 or any notice of termination delivered pursuant to the terms of
any Obligation Guaranty;
 
(p)            except as permitted by the terms of any Collateral Document, (i)
any Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien;
 
(q)            any Collateral Document shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Collateral Document; or
 
(r)            any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Loan
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Lender may, by notice to the Borrower,
take either or both of the following actions, at the same or different times: 
(i) terminate the Commitment, whereupon the Commitment shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding, in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable),
whereupon the principal of the Loans so declared to be due and payable, together
 
57

--------------------------------------------------------------------------------



with accrued interest thereon and all fees (including, for the avoidance of
doubt, any break funding payment) and other obligations of the Borrower accrued
hereunder and under any other Loan Document, shall become due and payable
immediately, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower, and (iii) require
cash collateral for the LC Exposure in accordance with Section 2.04(h) hereof;
and in the case of any event with respect to the Borrower described in clause
(h) or (i) of this Article, the Commitment shall automatically terminate and the
principal of the Loans then outstanding, and cash collateral for the LC
Exposure, together with accrued interest thereon and all fees (including, for
the avoidance of doubt, any break funding payments) and other obligations of the
Borrower accrued hereunder and under any other Loan Documents, shall
automatically become due and payable, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower.  Upon the occurrence and during the continuance of an Event of
Default, the Lender may increase the rate of interest applicable to the Loans
and other Obligations as set forth in this Agreement and exercise any rights and
remedies provided to the Lender under the Loan Documents or at law or equity,
including all remedies provided under the UCC.
 
ARTICLE VIII
MISCELLANEOUS
 
Section 8.01                          Notices.
 
(a)            Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:
 
(i)
          if to any Loan Party, to it in care of the Borrower at:


Franklin Covey Co.
2200 West Parkway Blvd.
Salt Lake City, UT 84119
Attention: Stephen D. Young


(ii)
         if to JPMorgan Chase Bank, N.A. at:


JPMorgan Chase Bank, N.A.
1125 17th Street
Denver, CO 80202
Attention: Kristin Gubler


All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (iii) delivered
through Electronic Systems to the extent provided in paragraph (b) below shall
be effective as provided in such paragraph.
 
58

--------------------------------------------------------------------------------

 
(b)            Notices and other communications to the Lender hereunder may be
delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Lender; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise stated or agreed by the Lender.  Each of
the Lender and the Borrower (on behalf of the Loan Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
using Electronic Systems pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.
 
(c)            Any party hereto may change its address, facsimile number or
e-mail address for notices and other communications hereunder by notice to the
other parties hereto.
 
Section 8.02                          Waivers; Amendments.
 
(a)            No failure or delay by the Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Lender hereunder and under any
other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the Lender
may have had notice or knowledge of such Default at the time.
 
(b)            Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Lender or (ii) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Lender and the Loan Party or Loan Parties that are parties thereto.
 
Section 8.03                          Expenses; Indemnity; Damage Waiver.
 
(a)            The Loan Parties, jointly and severally, shall pay all (i)
reasonable out of pocket expenses incurred by the Lender and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Lender (whether outside counsel or the allocated costs of its internal legal
department), in connection with the credit facilities provided for herein, the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii)
reasonable out-of-pocket expenses incurred by the Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) out-of-pocket expenses incurred by the Lender,
including the fees, charges and disbursements of any counsel for the Lender
(whether outside counsel or the allocated costs of its internal legal
department), in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.  Expenses being reimbursed by the Loan Parties under this Section
include, without limiting the generality of the foregoing, fees, costs and
expenses incurred in connection with:
 
59

--------------------------------------------------------------------------------

 
(i)

            appraisals and insurance reviews;


(ii)
           field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Lender or the internally allocated fees
for each Person employed by the Lender with respect to each field examination;


(iii)
          background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Lender;


(iv)
          Taxes, fees and other charges for (i) lien and title searches and
title insurance and (ii) recording the Mortgages, filing financing statements
and continuations, and other actions to perfect, protect, and continue the
Lender’s Liens;


(v)
           sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and


(vi)
          forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.


All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.16(c).
 
(b)            The Loan Parties, jointly and severally, shall indemnify the
Lender, and each Related Party of the Lender (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, incremental taxes, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Lender to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by a Loan Party or a Subsidiary, or any Environmental
Liability related in any way to a Loan Party or Subsidiary, (iv) the failure of
a Loan Party to deliver to the Lender the required receipts or other required
documentary evidence with respect to a payment made by such Loan Party for Taxes
pursuant to Section 2.15, or (v) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation, arbitration or proceeding
is brought by any Loan Party or their respective equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. This Section 8.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.
 
60

--------------------------------------------------------------------------------



(c)            To the extent permitted by applicable law, no Loan Party shall
assert, and each Loan Party hereby waives, any claim against any Indemnitee, (i)
for any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph (c)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.
 
(d)            All amounts due under this Section shall be payable not later
than 10 days after written demand therefor.
 
Section 8.04                          Successors and Assigns.
 
(a)            The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Lender that issues any Letter
of Credit), except that the Borrower may not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Lender that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of the Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)            The Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) to one or more
purchasers whether or not related to the Bank.
 
(c)            The Lender may, without the consent of, or notice to, the
Borrower, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of the Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or
Letters of Credit and/or the Loans owing to it); provided that (i) the Lender’s
obligations under this Agreement shall remain unchanged; (ii) the Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (iii) the Borrower shall continue to deal solely and
directly with the Lender in connection with the Lender’s rights and obligations
under this Agreement.  The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.13, 2.14 and 2.15 (subject to the
requirements and limitations therein) to the same extent as if it were the
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant shall not be entitled to receive
any greater payment under Section 2.13 or Section 2.15, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.
 
61

--------------------------------------------------------------------------------

 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.08 as though it were the Lender. If the Lender shall sell
a participation, it shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
the Lender shall have no obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitment, Loans,
Letters of Credit or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and the Lender shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.
 
(d)            The Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of the Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto.
 
Section 8.05                          Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitment has
not expired or terminated.  The provisions of Section 2.13, Section 2.14,
Section 2.15 and Section 8.03 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitment or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.
 
Section 8.06                          Counterparts; Integration; Effectiveness;
Electronic Execution.
 
(a)            This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Lender constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Lender and when
the Lender shall have received counterparts hereof which, when taken together,
bear the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
62

--------------------------------------------------------------------------------

 
(b)            Delivery of an executed counterpart of a signature page of this
Agreement by fax, emailed pdf. or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.  The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any  document to be signed in connection with this Agreement and the
transactions contemplated hereby or thereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
Section 8.07                          Severability.  Any provision of any Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
 
Section 8.08                          Right of Setoff.  If an Event of Default
shall have occurred and be continuing, the Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by the Lender or any Affiliate to or for the credit or the
account of any Loan Party against any  and all of the Secured Obligations,
irrespective of whether or not the Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the Loan
Parties may be contingent or unmatured or are owed to a branch office or
Affiliate of the Lender different from the branch office or Affiliate holding
such deposit or obligated on such indebtedness.  The rights of the Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which the Lender may have.
 
Section 8.09                          Governing Law; Jurisdiction; Consent to
Service of Process.
 
(a)            The Loan Documents (other than those containing a contrary
express choice of law provision) shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
Utah, but giving effect to federal laws applicable to national banks.
 
(b)            Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
U.S. federal or Utah State court located in Salt Lake City, Utah, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Documents, the transactions relating hereto or thereto, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may (and any such claims, cross-claims or third party
claims brought against the Lender or any of its Related Parties may only)  be
heard and determined in such state court or, to the extent permitted by law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.
 
(c)            Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
63

--------------------------------------------------------------------------------

 
(d)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
Section 8.10                          WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR
OTHER AGENT (INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 8.11                          Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.
 
Section 8.12                          Confidentiality.  The Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by any
Requirement of Law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (x) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) with the consent of the Borrower,
(h) on a confidential basis to (1) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided for herein or
(2)  the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of identification numbers with respect to the credit
facilities provided for herein or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Lender on a non-confidential basis from a source other
than the Borrower.  For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Lender on a
non-confidential basis prior to disclosure by the Borrower; provided that, in
the case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Section 8.13                          Nonreliance; Violation of Law.  The Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U) for the repayment of the Borrowings provided for
herein.  Anything contained in this Agreement to the contrary notwithstanding,
the Lender shall not be obligated to extend credit to the Borrower in violation
of any Requirement of Law.
 
64

--------------------------------------------------------------------------------



Section 8.14                          USA PATRIOT Act.  The Lender is subject to
the requirements of the USA PATRIOT Act and hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow the Lender to identify such Loan Party in accordance with the USA PATRIOT
Act.
 
Section 8.15                          Disclosure.  Each Loan Party hereby
acknowledges and agrees that the Lender and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with,
any of the Loan Parties and their respective Affiliates.
 
Section 8.16                          Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to the Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the NYFRB Rate to the date of repayment, shall
have been received by the Lender.
 
Section 8.17                          No Fiduciary Duty, etc..
 
(a)            The Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that the Lender will not have any obligations
except those obligations expressly set forth herein and in the other Loan
Documents and the Lender is acting solely in the capacity of an arm’s length
contractual counterparty to the Borrower with respect to the Loan Documents and
the transactions contemplated herein and therein and not as a financial advisor
or a fiduciary to, or an agent of, the Borrower or any other person.  The
Borrower agrees that it will not assert any claim against the Lender based on an
alleged breach of fiduciary duty by the Lender in connection with this Agreement
and the transactions contemplated hereby.  Additionally, the Borrower
acknowledges and agrees that the Lender is not advising the Borrower as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction.  The Borrower shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated herein or in the other Loan
Documents, and the Lender shall have no responsibility or liability to the
Borrower with respect thereto.
 
(b)            The Borrower further acknowledges and agrees, and acknowledges
its Subsidiaries’ understanding, that the Lender, together with its Affiliates,
is a full service securities or banking firm engaged in securities trading and
brokerage activities as well as providing investment banking and other financial
services.  In the ordinary course of business, the Lender may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, the
Borrower and other companies with which the Borrower may have commercial or
other relationships.  With respect to any securities and/or financial
instruments so held by the Lender or any of its customers, all rights in respect
of such securities and financial instruments, including any voting rights, will
be exercised by the holder of the rights, in its sole discretion.
 
65

--------------------------------------------------------------------------------

 
(c)            In addition, the Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that the Lender and its Affiliates
may be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which the Borrower
may have conflicting interests regarding the transactions described herein and
otherwise.  The Lender will not use confidential information obtained from the
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with the Borrower in connection with the performance by the
Lender of services for other companies, and the Lender will not furnish any such
information to other companies.  The Borrower also acknowledges that the Lender
has no obligation to use in connection with the transactions contemplated by the
Loan Documents, or to furnish to the Borrower, confidential information obtained
from other companies.
 
Section 8.18                          Marketing Consent.  The Borrower hereby
authorizes the Lender, at its sole expense, but without any prior approval by
the Borrower, to publish such tombstones and give such other publicity to this
Agreement as it may from time to time determine in its sole discretion.  The
foregoing authorization shall remain in effect unless the Borrower notifies the
Lender in writing that such authorization is revoked.
 
ARTICLE IX
LOAN GUARANTY
 
Section 9.01                          Guaranty.  Each Loan Guarantor (other than
those that have delivered a separate Guaranty) hereby agrees that it is jointly
and severally liable for, and, as a primary obligor and not merely as surety,
absolutely and unconditionally and irrevocably guarantees to the Secured
Parties, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all costs and expenses including, without limitation, all court
costs and reasonable attorneys’ and paralegals’ fees (including allocated costs
of in-house counsel and paralegals) and expenses paid or incurred by the Lender
in endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, the Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”); provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Loan Guarantor of (or grant
of security interest by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of the Lender that extended any portion of the Guaranteed
Obligations.
 
Section 9.02                          Guaranty of Payment.  This Loan Guaranty
is a guaranty of payment and not of collection. Each Loan Guarantor waives any
right to require the Lender to sue the Borrower, any Loan Guarantor, any other
guarantor of, or any other Person obligated for all or any part of the
Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.
 
Section 9.03                          No Discharge or Diminishment of Loan
Guaranty.
 
(a)            Except as otherwise provided for herein, the obligations of each
Loan Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
Payment in Full of the Guaranteed Obligations), including:  (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
the Borrower or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party, or their assets or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, the Lender or any other Person, whether
in connection herewith or in any unrelated transactions.
 
66

--------------------------------------------------------------------------------

 
(b)            The obligations of each Loan Guarantor hereunder are not subject
to any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.
 
(c)            Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the Lender
to assert any claim or demand or to enforce any remedy with respect to all or
any part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of the Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other Obligated Party liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Lender with respect to any collateral securing any part of the Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Loan Guarantor or that would otherwise operate as a
discharge of any Loan Guarantor as a matter of law or equity (other than the
Payment in Full of the Guaranteed Obligations).
 
Section 9.04                          Defenses Waived.  To the fullest extent
permitted by applicable law, each Loan Guarantor hereby waives any defense based
on or arising out of any defense of the Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of the Borrower, any
Loan Guarantor or any other Obligated Party, other than the Payment in Full of
the Guaranteed Obligations. Without limiting the generality of the foregoing,
each Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party, or any other Person.  Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Lender may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty, except to the extent the
Guaranteed Obligations have been Paid in Full.  To the fullest extent permitted
by applicable law, each Loan Guarantor waives any defense arising out of any
such election even though that election may operate, pursuant to applicable law,
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of any Loan Guarantor against any Obligated Party or any security.
 
Section 9.05                          Rights of Subrogation.  No Loan Guarantor
will assert any right, claim or cause of action, including, without limitation,
a claim of subrogation, contribution or indemnification that it has against any
Obligated Party, or any collateral, until the Loan Parties and the Loan
Guarantors have fully performed all their obligations to the Lender.
 
67

--------------------------------------------------------------------------------

 
Section 9.06                          Reinstatement; Stay of Acceleration.  If
at any time any payment of any portion of the Guaranteed Obligations (including
a payment effected through exercise of a right of setoff) is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of the Borrower or otherwise (including pursuant to any
settlement entered into by a Secured Party in its discretion), each Loan
Guarantor’s obligations under this Loan Guaranty with respect to that payment
shall be reinstated at such time as though the payment had not been made and
whether or not the Lender is in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Lender.
 
Section 9.07                          Information.  Each Loan Guarantor assumes
all responsibility for being and keeping itself informed of the Borrower’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that each Loan Guarantor assumes and incurs under this Loan
Guaranty, and agrees that the Lender shall not have any duty to advise any Loan
Guarantor of information known to it regarding those circumstances or risks.
 
Section 9.08                          Termination.  The Lender may continue to
make loans or extend credit to the Borrower based on this Loan Guaranty until
five (5) days after it receives written notice of termination from any Loan
Guarantor.  Notwithstanding receipt of any such notice, each Loan Guarantor will
continue to be liable to the Lender for any Guaranteed Obligations created,
assumed or committed to prior to the fifth day after receipt of the notice, and
all subsequent renewals, extensions, modifications and amendments with respect
to, or substitutions for, all or any part of such Guaranteed Obligations. 
Nothing in this Section 9.08 shall be deemed to constitute a waiver of, or
eliminate, limit, reduce or otherwise impair any rights or remedies the Lender
may have in respect of, any Default or Event of Default that shall exist under
Article VII hereof as a result of any such notice of termination.
 
Section 9.09                          Taxes.  Each payment of the Guaranteed
Obligations will be made by each Loan Guarantor without withholding for any
Taxes, unless such withholding is required by law.  If any Loan Guarantor
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Loan Guarantor may so withhold and shall
timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law.  If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Guarantor shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the Lender
receives the amount it would have received had no such withholding been made.
 
Section 9.10                          Maximum Liability.  Notwithstanding any
other provision of this Loan Guaranty, the amount guaranteed by each Loan
Guarantor hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act, Uniform Voidable Transactions Act or similar
statute or common law.  In determining the limitations, if any, on the amount of
any Loan Guarantor’s obligations hereunder pursuant to the preceding sentence,
it is the intention of the parties hereto that any rights of subrogation,
indemnification or contribution which such Loan Guarantor may have under this
Loan Guaranty, any other agreement or applicable law shall be taken into
account.
 
Section 9.11                          Contribution.
 
68

--------------------------------------------------------------------------------



(a)            To the extent that any Loan Guarantor shall make a payment under
this Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment, the Payment in Full of the Guaranteed
Obligations and the termination of this Agreement, such Loan Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.
 
(b)            As of any date of determination, the “Allocable Amount” of any
Loan Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.
 
(c)            This Section 9.11 is intended only to define the relative rights
of the Loan Guarantors, and nothing set forth in this Section 9.11 is intended
to or shall impair the obligations of the Loan Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Loan Guaranty.
 
(d)            The parties hereto acknowledge that the rights of contribution
and indemnification hereunder shall constitute assets of the Loan Guarantor or
Loan Guarantors to which such contribution and indemnification is owing.
 
(e)            The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 9.11 shall be exercisable upon the Payment in Full
of the Guaranteed Obligations and the termination of this Agreement.
 
Section 9.12                          Liability Cumulative.  The liability of
each Loan Party as a Loan Guarantor under this Article IX is in addition to and
shall be cumulative with all liabilities of each Loan Party to the Lender under
this Agreement and the other Loan Documents to which such Loan Party is a party
or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.
 
Section 9.13                          Keepwell.  Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under this
Guarantee in respect of a Swap Obligation (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 9.13 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 9.13 or otherwise under this Loan Guaranty
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).  Except as otherwise provided herein,
the obligations of each Qualified ECP Guarantor under this Section 9.13 shall
remain in full force and effect until the termination of all Swap Obligations. 
Each Qualified ECP Guarantor intends that this Section 9.13 constitute, and this
Section 9.13 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
[Signature Page Follows]




69

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
Borrower:


FRANKLIN COVEY CO.
a Utah corporation


By: /s/ Stephen D. Young
Name: Stephen D. Young
Title: Executive Vice President, Chief Financial Officer, and Corporate
Secretary


Guarantors:


FRANKLIN DEVELOPMENT CORPORATION
a Utah corporation


By: /s/ Stephen D. Young
Name: Stephen D. Young
Title: President




FRANKLIN COVEY TRAVEL, INC.
a Utah corporation


By: /s/ Stephen D. Young
Name: Stephen D. Young
Title: President




FRANKLIN COVEY CLIENT SALES, INC.
a Utah corporation


By: /s/ Stephen D. Young
Name: Stephen D. Young
Title: President


Lender:


JPMORGAN CHASE BANK, N.A.




By: /s/ Kristin Gubler
Name: Kristin Gubler
Title: Authorized Signer



















